Exhibit 10.8

 

CONFIDENTIAL TREATMENT REQUESTED AS TO CERTAIN INFORMATION CONTAINED IN THIS
EXHIBIT 10.8 AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

MANUFACTURING SUPPORT SERVICES AGREEMENT

 

dated as of June 30, 2005

 

by and among

 

ABBOTT JAPAN CO., LTD.

 

(“Abbott Japan”);

 

ABBOTT LABORATORIES

 

(“Abbott Laboratories”);

 

INVERNESS MEDICAL INNOVATIONS, INC.

 

(“Parent”);

 

INVERNESS MEDICAL SWITZERLAND GmbH

 

(“Inverness Switzerland”);

 

and

 

INVERNESS MEDICAL JAPAN, LTD.

 

(“Inverness Japan”)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1

DEFINITIONS

 

 

 

 

1.1

Definitions

 

 

 

 

1.2

Performance of Obligations by Affiliates

 

 

 

 

Article 2

MANUFACTURING

 

 

 

 

2.1

Manufacturing of Products

 

 

 

 

2.2

Manufacturing Services

 

 

 

 

2.3

Raw Materials

 

 

 

 

2.4

Import of Raw Materials

 

 

 

 

2.5

Testing

 

 

 

 

2.6

Storage

 

 

 

 

2.7

Product Changes

 

 

 

 

2.8

Expiration Dating

 

 

 

 

2.9

Certificate of Conformance

 

 

 

 

2.10

Product Branding

 

 

 

 

Article 3

OCCUPANCY FEE AND OTHER CHARGES

 

 

 

 

3.1

Occupancy Fee

 

 

 

 

3.2

Payment

 

 

 

 

3.3

Reimbursement of Variances

 

 

 

 

3.4

Payment of Material Cost Component of Inventory

 

 

 

 

3.5

No Security Interest

 

 

 

 

3.6

Reasonable Access and Dispute Procedures

 

 

 

 

Article 4

TRANSITION SERVICES

 

 

 

 

4.1

Transition Services

 

 

 

 

4.2

Payment

 

 

 

 

Article 5

HUMANITARIAN PROGRAM

 

 

 

 

5.1

Supply of Products for the Humanitarian Program

 

 

 

 

5.2

Ordering Procedure

 

 

 

 

5.3

Forecasts

 

 

 

 

5.4

Reporting

 

 

 

 

5.5

Purchase Price

 

 

--------------------------------------------------------------------------------


 

5.6

Failure to Provide

 

 

 

 

5.7

Right of First Negotiation and Right of First Refusal

 

 

 

 

Article 6

REGULATORY COMPLIANCE AND MEDICAL COMPLAINTS

 

 

 

 

6.1

Representatives

 

 

 

 

6.2

Regulatory Compliance

 

 

 

 

6.3

Quality Agreement

 

 

 

 

6.4

Procedure for Adverse Information

 

 

 

 

6.5

Reagents

 

 

 

 

6.6

Transfer Program

 

 

 

 

Article 7

PRODUCT ACTIONS

 

 

 

 

7.1

Product Actions

 

 

 

 

7.2

Administration of Product Actions

 

 

 

 

Article 8

PATENTS AND TRADEMARKS

 

 

 

 

8.1

Buyer Trademarks

 

 

 

 

8.2

Seller Trademarks

 

 

 

 

8.3

Patent Infringement Defense

 

 

 

 

8.4

Cooperation

 

 

 

 

8.5

Covenant to Use Commercially Reasonable Efforts to Secure Rights

 

 

 

 

Article 9

REPRESENTATIONS AND WARRANTIES

 

 

 

 

9.1

Product Representations and Warranties

 

 

 

 

9.2

Product Replacement

 

 

 

 

9.3

General Representation and Warranties

 

 

 

 

9.4

Limitation of Representation and Warranties

 

 

 

 

Article 10

GENERAL INDEMNIFICATION

 

 

 

 

10.1

Inverness Japan’s Indemnification of Abbott Japan

 

 

 

 

10.2

Abbott Japan Indemnification of Inverness Japan

 

 

 

 

10.3

Indemnification Procedures

 

 

 

 

10.4

Insurance

 

 

 

 

10.5

Limitation of Liability

 

 

 

 

10.6

Sunset Provision

 

 

ii

--------------------------------------------------------------------------------


 

Article 11

TERM AND TERMINATION

 

 

 

 

11.1

Term

 

 

 

 

11.2

Early Termination

 

 

 

 

11.3

Termination for Cause

 

 

 

 

11.4

Accrued Obligations

 

 

 

 

11.5

Additional Remedies for Breach

 

 

 

 

Article 12

CONSEQUENCES OF TERMINATION

 

 

 

 

12.1

Confidential Information Return

 

 

 

 

12.2

Transfer of Raw Materials and Products

 

 

 

 

Article 13

MISCELLANEOUS

 

 

 

 

13.1

Guarantee of Performance

 

 

 

 

13.2

Force Majeure

 

 

 

 

13.3

Relationship of the Parties

 

 

 

 

13.4

Assignment

 

 

 

 

13.5

Public Disclosure; Confidentiality

 

 

 

 

13.6

Binding Effect

 

 

 

 

13.7

Entire Agreement

 

 

 

 

13.8

Compliance with Applicable Laws

 

 

 

 

13.9

Governing Law

 

 

 

 

13.10

Dispute Resolution

 

 

 

 

13.11

Notices

 

 

 

 

13.12

Severability

 

 

 

 

13.13

Interpretation

 

 

 

 

13.14

Waiver or Modification of Agreement

 

 

 

 

13.15

Survival

 

 

 

 

13.16

Counterparts

 

 

 

 

13.17

Mutual Drafting

 

 

 

 

13.18

Expenses

 

 

 

 

13.19

No Third Party Beneficiaries

 

 

 

 

13.20

Conflicts

 

 

 

 

13.21

Headings

 

 

iii

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

Exhibits

 

 

 

 

 

Exhibit A

–

Activities of Buyer

Exhibit B

 

Manufacturing Support Services

Exhibit C

–

Transition Services

Exhibit D

–

Standard Labor and Overhead Cost and Standard Material Cost

Exhibit E

–

Quality Agreement

Exhibit F [a05-13071_2ex10d8.htm#Exhibitf_172633]

–

Final Transition Services [a05-13071_2ex10d8.htm#Exhibitf_172633]

 

 

 

Schedules

 

Schedule 1.1(a) [a05-13071_2ex10d8.htm#Schedule1_1a_172641]

 

–

Adjusted Price per Unit [a05-13071_2ex10d8.htm#AdjustedPricePerUnit_172641]

Schedule 1.1(b) [a05-13071_2ex10d8.htm#Schedule1_1b_172644]

 

–

Product Specifications [a05-13071_2ex10d8.htm#ProductSpecifications_172644]

 

--------------------------------------------------------------------------------


 


MANUFACTURING SUPPORT SERVICES AGREEMENT


 

THIS MANUFACTURING SUPPORT SERVICES AGREEMENT (this “Agreement”) is made this
30th day of June 2005 (the “Effective Date”), by and among Abbott Japan Co.,
Ltd., a Japanese corporation (“Abbott Japan”); and Abbott Laboratories, an
Illinois corporation (“Abbott Laboratories” and together with Abbott Japan,
“Seller”), on the one hand, and Inverness Medical Innovations, Inc., a Delaware
corporation (“Parent”); Inverness Medical Switzerland GmbH, an entity organized
under the laws of Switzerland (“Inverness Switzerland”) and Inverness Medical
Japan, Ltd., an entity organized under the laws of Japan (“Inverness Japan” and,
together with Parent and Inverness Switzerland, “Buyer”), on the other hand.

 

W I T N E S S E T H:

 

WHEREAS, Seller, Abbott Cardiovascular and Buyer have executed an asset purchase
agreement, pursuant to which Seller shall sell and assign to Buyer, and Buyer
shall purchase and assume from Seller, certain assets and liabilities relating
to the design, development, manufacturing, registration, marketing, distribution
and sale of the Product Line (the “Asset Purchase Agreement”);

 

WHEREAS, in accordance with the Asset Purchase Agreement, at the Closing Abbott
Japan shall transfer the Japanese Employees dedicated to the manufacturing of
the Product Line and the Equipment to Inverness Japan;

 

WHEREAS, due to the requirements of the regulatory Laws of Japan and for other
commercial reasons, Inverness Japan cannot be the responsible legal entity for
the manufacturing of the Product Line as of the Closing Date; and

 

WHEREAS, in order to facilitate a smooth transition of the manufacturing of the
Products at a different manufacturing location within a reasonable time period,
Abbott Japan is willing to continue to be the responsible entity under the terms
of the Manufacturing Site License and to perform certain manufacturing support
services and transition services for Inverness Japan.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and upon the terms and subject to the conditions set forth below, Seller
and Buyer hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINITIONS

 

1.1           Definitions.  All capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Asset Purchase
Agreement.  The following words and phrases, when used herein with initial
capital letters, shall have the meanings set forth or referenced below:

 

“Additional Term” has the meaning set forth in Section 11.1.

 

“Adjusted Price per Unit” means the price per unit set forth in Schedule 1.1(a)
as adjusted annually by the CPI.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such Person; provided, however, that for the avoidance of doubt
and subject to the following sentence, the term “Affiliate” shall exclude, with
respect to Abbott Japan, TAP Pharmaceuticals Inc., a Delaware corporation, TAP
Finance Inc., a Delaware corporation and TAP Pharmaceuticals Products Inc., a
Delaware corporation and, with respect to Buyer, PBM-Selfcare LLC, a Delaware
limited liability company.  For purposes of this definition, a Person shall be
deemed to control another Person if it owns or controls more than 50% of the
voting equity of the other Person (or other comparable ownership if the Person
is not a corporation).

 

“Alternative Product” means the design, development, manufacturing,
registration, marketing, distribution and sale of single use disposable test
strips to test for Additional Assay Capabilities.

 

“Applicable Law” means each provision of any currently existing federal, state,
local or foreign, civil and criminal law, statute, ordinance, order, code, rule,
regulation or common law, promulgated or issued by any Governmental Authority,
as well as any judgments, decrees, injunctions or agreements issued or entered
into by any Governmental Authority.

 

“Business Day” means any day other than a day, which is Saturday or Sunday, or
other day on which commercial banks in Tokyo, Japan are authorized or required
to remain closed.

 

“Buyer Intellectual Property Rights” means all Intellectual Property Rights and
other information used to conduct the manufacturing of the Products and the
Distribution Activities which are owned or licensed by, or to which Buyer
otherwise has rights, as well as all know-how and trade secrets relating to the
use, sale or importation of the Products.

 

3

--------------------------------------------------------------------------------


 

“Buyer Trademarks” means Buyer’s trademarks, trade names, service marks and
logos and all derivations of the foregoing, including Buyer’s proprietary
designations for the Products.

 

“cGMP” means the manufacture of the Products in accordance with the quality
systems and good manufacturing practices for medical devices required by the
Regulatory Authority in which the Manufacturing Facility is located.

 

“Claims” has the meaning set forth in Section 10.1.

 

“CPI” means the yearly average Consumer Price Index (CPI) published by the
Ministry of Internal Affairs and Communications of Japan in December of each
calendar year.

 

“Defective Products” has the meaning set forth in Section 9.2.

 

“Field Correction”  has the meaning set forth in Section 7.1.

 

“HIV Alternative Product” means the design, development, manufacturing,
registration, marketing, distribution and sale of single use disposable test
strips that test for HIV 1-2 along with new strains of HIV not tested by the
Products as of the Closing Date.

 

“Humanitarian Program” means (i) a sale or donation of Determine® HIV 1-2 or,
subject to the provisions of Sections 2.9 and 2.10 of the Supply of Products for
the Humanitarian Program Agreement and Sections 5.6 and 5.7, any similar test
products that operate in a Rapid Manner for the detection of any infectious
diseases (including HIV and hepatitis) in any of the Least Developed Countries
for humanitarian purposes by Seller and its Affiliates provided that such
product is not bundled with other products of Seller and its Affiliates other
than for humanitarian purposes or sold as a loss leader or as an inducement to
purchase other products of Seller and its Affiliates, or (ii) any research and
development conducted by Seller, an Affiliate of Seller or any other Person
relating to the operation of test products that operate in a Rapid Manner for
the detection of infectious diseases (including HIV and hepatitis) for use in
any of the Least Developed Countries, in each case as part of the Global Care
Initiatives and HIV surveillance programs of Seller and its Affiliates. 
Notwithstanding the foregoing, for the period from the Closing Date through the
5th anniversary of the Closing Date (or, if not enforceable in any country for
such period or for any other reason, for the period or otherwise to the maximum
extent as shall be enforceable in such country), Seller and its Affiliates shall
not engage in any filing or submission necessary or appropriate to obtain any
technical, medical, scientific, labeling or similar license, registration,
authorization, permit or approval for the Products outside the Least Developed
Countries under the Humanitarian Program.

 

4

--------------------------------------------------------------------------------


 

“Initial Term” has the meaning set forth in Section 11.1.

 

“Intellectual Property Rights” means all US and foreign invention disclosures,
patents, pending patent applications, including all continuations,
continuations-in-part, divisions, reissues, reexaminations, additions,
substitutions, extensions, whether US or foreign, including all registrations,
pending applications or common law rights, whether US or foreign equivalents,
all trademarks, all trade names and trade dress, and all copyrights, all works
of authorship, all trade secrets and all know-how whether or not registered and
all inventions.

 

“Line 2 Equipment” means that equipment on any second line of manufacture which
Inverness Japan adds to its manufacturing plant dedicated to the manufacture of
the Products following the Closing Date.

 

“Manufacturing Facility” means the approximately 19,250 square feet of primary
space located in Abbott Japan’s MP II manufacturing facility in Matsudo.

 

“Manufacturing Support Services”  has the meaning set forth in Section 2.2.

 

“Material Cost Component of Inventory” means the value of units of inventory
on-hand, used in production or sold, multiplied by the standard cost of its
component raw materials, labels and packaging materials valued at the standard
as per the BPCS system in Matsudo, Japan as of December 1, 2004; provided,
however, that during the Term, Seller and its Affiliates shall supply Reagents
at a price equal to the **** Costs per unit plus ****%.

 

“Occupancy Fee” has the meaning set forth in Section 3.1.

 

“Party” means Abbott Laboratories, Abbott Japan, Parent, Inverness Switzerland
or Inverness Japan; and “Parties” means Abbott Laboratories, Abbott Japan,
Parent, Inverness Switzerland and Inverness Japan.

 

“Product Action” has the meaning set forth in Section 7.1.

 

“Products” means those products identified on Schedule 1.1(p) of the Asset
Purchase Agreement (and for the avoidance of doubt does not mean specific units
thereof).

 

“Product Specifications” means those product, labeling and performance
specifications for the Products set forth on Schedule 1.1(b), as they may be
amended from time to time (i) by the written agreement of the Parties or (ii) as
required by the Regulatory Authorities.

 

--------------------------------------------------------------------------------

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

5

--------------------------------------------------------------------------------


 

“Prohibited Goods” has the meaning set forth in Section 6.5(a).

 

“Purchase Price” has the meaning set forth in Section 5.5.

 

“Quality Agreement” has the meaning set forth in Section 6.3.

 

“Reagent” has the meaning set forth in the Reagent Supply Agreement.

 

“Recall” has the meaning set forth in Section 7.1.

 

“Regulatory Approval” means the applicable Regulatory Authority’s approvals,
submissions and recordings of the Products and Product registrations required to
sell such Product in such place.

 

“Regulatory Authority” means any Governmental Authority that is responsible for
issuing any technical, medical, and scientific licenses, registrations,
authorizations and/or approval that are required for the manufacture, assembly,
labeling, packaging, handling, quality control and storing of the Products in
accordance with Applicable Laws.

 

“Report” has the meaning set forth in Section 5.4.

 

“Right of First Negotiation” means the obligation of Abbott Laboratories to
enter into good faith negotiations with Parent with respect to Buyer’s
manufacture of the Alternative Product or HIV Alternative Product upon terms and
conditions reasonably acceptable to both parties.

 

“**** Cost” means the portion of Products that consists of the **** cost valued
at the standard per the BPCS system in Matsudo, Japan as of December 1, 2004 as
listed in Exhibit D.

 

“**** Cost” means the portion of Products that consists of the ****costs valued
at the standard per the BPCS system in Matsudo, Japan as of December 1, 2004 as
listed in Exhibit D.

 

“Term” has the meaning set forth in Section 11.1.

 

“Transition Services” has the meaning set forth in Section 4.1.

 

“Variances” means variances, which may be positive or negative, related to the
Material Cost Component of Inventory used in production or sold, including
purchase price variances,

 

--------------------------------------------------------------------------------

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

6

--------------------------------------------------------------------------------


 

yield variances and material usage variances generated from the purchase of
inventory or during the production for each month of the Term and inventory loss
due to obsolescence, damage, loss or theft at the Manufacturing Facility, unless
such loss is due to Abbott Japan’s gross negligence, recklessness or willful
misconduct.

 

“Warranty Period” has the meaning set forth in Section 9.1(b).

 

1.2           Performance of Obligations by Affiliates.  Any obligation of
Abbott Japan under or pursuant to this Agreement may be satisfied, met or
fulfilled, in whole or in part, at Abbott Japan’s sole and exclusive option,
either by Abbott Japan directly or by any Affiliate or designee of Abbott Japan
that Abbott Japan causes to satisfy, meet or fulfill such obligation, in whole
or in part.  The obligations of any Buyer under or pursuant to this Agreement
may be satisfied, met or fulfilled, in whole or in part, at Buyer’s sole and
exclusive option, either by Buyer directly or by any Affiliate or designee of
Buyer that Buyer causes to satisfy, meet or fulfill such obligation, in whole or
in part.  With respect to any particular action, the use of the words “Abbott
Japan shall” also means “Abbott Japan shall cause” the particular action to be
performed, and the use of the words “Buyer shall” also means “Buyer shall cause”
the particular action to be performed.  Each of the Parties guarantees the
performance of all actions, agreements and obligations to be performed by any
Affiliates of such Party under the terms and conditions of this Agreement.

 

ARTICLE 2
MANUFACTURING

 

2.1           Manufacturing of Products.  During the Term, subject to the
provisions of Section 6.2, Inverness Japan shall be responsible for (i) the
manufacture, safety testing, quality, packaging and labeling of the Products,
(ii) any product liability arising from the manufacture of the Products, and
(iii) all other activities identified in Exhibit A.  The Products shall be
manufactured at the Manufacturing Facility using the Equipment owned by Buyer
and the services of the Japanese Employees in accordance with the provisions of
the Master Secondment Agreement.  The Products shall be manufactured at all
times in full compliance with Applicable Laws, cGMPs, Product Specifications and
any other applicable requirements of the Regulatory Authorities and shall
maintain all records as are necessary and appropriate to demonstrate full
compliance with the foregoing.

 

2.2           Manufacturing Services.  During the Term, in accordance with the
reasonable instructions of Inverness Japan, Abbott Japan shall provide to
Inverness Japan the manufacturing support services identified in Exhibit B
hereto (the “Manufacturing Support Services”).  Abbott Japan shall exercise
commercially reasonable efforts in providing the Manufacturing Support

 

7

--------------------------------------------------------------------------------


 

Services in a professional and workmanlike manner at a level of quality and
commitment at least equal to that employed by Abbott Japan in performing such
Manufacturing Support Services before the Closing Date.

 

2.3           Raw Materials.  The Products shall be manufactured at the
Manufacturing Facility using raw materials (including Reagents), packaging and
labels owned and ordered by Abbott Japan from third parties and/or its
Affiliates on behalf of and as directed by Inverness Japan; provided, however,
that Inverness Japan shall only direct Abbott Japan to order such raw materials,
packing and labels to be used for the purpose of manufacturing the Products and
provided, further, unless Inverness Japan agrees to advance Abbott Japan the
amounts required to fund such orders, Abbott Japan shall only be required to
order and own such quantities of raw materials, packaging and labels that are
reasonably required to support production of the Products in the Ordinary Course
of Business.  For the avoidance of doubt, Inverness Japan shall have the sole
responsibility for determining the amount and timing of ordering raw materials,
packaging and labels.  Any such raw materials, packaging and labels shall comply
with the quality standards for such raw materials, packaging and labels as
specified by Inverness Japan.

 

2.4           Import of Raw Materials.  Abbott Japan shall obtain any and all
import certificates or similar permits required to import any raw materials
(including Reagents), packaging and labels used by Buyer in providing the
Products.  Abbott Japan shall act as the representative of Buyer for the
completion and filing of the documentation relating to such importation with the
appropriate administrative agencies and warehousing firms.  Abbott Japan shall
pay any Taxes and other governmental charges (including, without limitation,
Taxes, customs duties, customs brokerage fees, and similar charges) applicable
to the import of such raw materials, and Inverness Japan shall promptly
reimburse Abbott Japan for such charges; provided, however, that no such charges
which are reimbursed in accordance with this sentence shall be included in any
additional cost (e.g., cost of materials incurred) paid by or charged to
Inverness Japan.

 

2.5           Testing.  At any time during the Term, Abbott Japan may inspect
and test, or cause to be inspected and tested, any of the lots of Products for
conformity to the Product Specifications and in accordance with Abbott Japan’s
normal quality assurance procedures.

 

2.6           Storage.  Abbott Japan shall provide warehousing space for the raw
materials, packaging, labels and the finished Products ordered by Abbott Japan
on behalf of, and as directed by Inverness Japan, in accordance with this
Agreement.

 

8

--------------------------------------------------------------------------------


 

2.7           Product Changes.  Inverness Japan shall notify Abbott Japan in
writing of any proposed changes in the Product Specifications (including final
product performance specifications), manufacturing process or quality procedures
to any Products (including Products which shall be sold or donated by Seller for
purposes of the Humanitarian Program) that:  (a) would materially affect the
fit, form, function or clinical performance; (b) would require changes to or an
additional Japan Product Marketing Approval or Marketing Registrations; or (c)
changes in the raw materials, packaging or labels or in the third party
suppliers of such raw materials, packaging or labels.  Upon such notice of any
proposed change, except for changes that are required by any Regulatory
Authority or by Applicable Laws, Abbott Japan may evaluate and communicate to
Inverness Japan its approval or disapproval of such proposed change within 30
days of receipt of the notice, provided, however, that Abbott Japan shall not
unreasonably withhold or delay its approval or disapproval of any such proposed
change.  Inverness Japan may only incorporate such proposed changes upon notice
of written approval from Abbott Japan.

 

2.8           Expiration Dating.  Each unit of Product provided to Seller and
its Affiliates under this Agreement for purposes of the Humanitarian Program
shall have a shelf life at the time of delivery to Seller and its Affiliates of
at least ****% of the maximum shelf life for that unit of Product, as determined
at the time of the assignment of its expiration date.

 

2.9           Certificate of Conformance.  All Products provided under this
Agreement shall be delivered with a document that certifies that the specified
lot(s) of Products delivered to Seller and its Affiliates, regardless of whether
such lot(s) shall be used by Seller and its Affiliates for purposes of the
Humanitarian Program or for commercial distribution to third parties, conform
with the applicable Product Specifications and labeling claims.  Full batch
documentation, including batch production records and manufacturing and
analytical records shall be available for review by Seller upon reasonable
notice from Seller.

 

2.10         Product Branding.  During the Term, Inverness Japan cannot use any
hybrid packaging materials and labels bearing the trademarks or trade names of
both Seller and Inverness Japan without the prior written consent of Seller. 
Seller and Inverness Japan shall discuss and mutually agree upon any changes to
the packaging artwork, labeling artwork, packaging and labeling specifications
for the Products during the Term.  Inverness Japan shall be solely responsible
for all costs and expenses associated with implementing any such changes,
including disposing of old packaging, materials, labels, cartons or any other
applicable items.

 

--------------------------------------------------------------------------------

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 3
OCCUPANCY FEE AND OTHER CHARGES

 

3.1           Occupancy Fee.  During the Term, Inverness Japan shall pay to
Abbott Japan as compensation for all the Manufacturing Support Services
performed by Abbott Japan pursuant to this Agreement a monthly fixed-fee in the
amount of (i) $59,000 plus any applicable Japanese Taxes, if any, during the
first 26 months of the Term, and (ii) $89,000 plus any applicable Japanese
Taxes, if any, during the remaining months of the Term (the “Occupancy Fee”).

 

3.2           Payment.  Within 7 Business Days following the end of each
calendar month during the Term, Abbott Japan shall prepare and submit to
Inverness Japan an invoice for the Occupancy Fee for the prior calendar month. 
Inverness Japan shall pay the Occupancy Fee so invoiced no later than 30 days
after the date of such invoice.  For the avoidance of doubt, and solely for
illustrative purposes, the invoice required to be delivered within 7 Business
Days following the end of the month of August shall be for the Occupancy Fee
with respect to July, the prior calendar month.

 

3.3           Reimbursement of Variances.  Inverness Japan shall reimburse
Abbott Japan for all Variances.  Within 30 days following the end of each
calendar month during the Term, Abbott Japan shall prepare and submit to
Inverness Japan an invoice in Dollars for the Variances for the prior calendar
month, which shall be subject to Inverness Japan’s rights set forth in Section
3.6.  Inverness Japan shall pay the Variances so invoiced no later than 30 days
after the date of such invoice.  The Variances shall be calculated initially
using Japanese Yen and shall be converted into Dollars using the Monthly Average
Exchange Rate in effect during the respective calendar month.

 

3.4           Payment of Material Cost Component of Inventory.  If the Term
extends beyond the termination of the Distribution Period, immediately following
each shipment of finished Products from the Manufacturing Facility after the
termination of the Distribution Period, Abbott Japan shall prepare and submit an
invoice in Dollars to Inverness Japan for an amount equal to the Material Cost
Component of Inventory sold during such prior calendar month, plus the amount of
any applicable Japanese Taxes, inbound freight and handling costs, import
duties, clearing costs and inbound quality assurance costs attributed to the
sub-components of the finished Products other than those manufactured for the
Humanitarian Program, which shall be subject to Inverness Japan’s rights set
forth in Section 3.6.  Inverness Japan shall pay the amount so invoiced no later
than 30 days after the date of such invoice.  The amounts of any Material Cost
Component of Inventory shall be calculated on a monthly basis initially using
Japanese Yen

 

10

--------------------------------------------------------------------------------


 

and shall be converted into Dollars using the Monthly Average Exchange Rate in
effect for each respective calendar month.

 

3.5           No Security Interest.  Nothing in this Agreement or in the
relationship between the Parties shall create in or for the benefit of Abbott
Japan any kind of Encumbrance or other right in any finished Products or any
property provided or made available by Inverness Japan to Abbott Japan hereunder
in connection with Abbott Japan’s provision of the Manufacturing Support
Services.  Abbott Japan shall not have or be entitled to have any financial
interest in respect of the sale of any Products or any property provided or made
available by Inverness Japan to Abbott Japan hereunder beyond the Occupancy Fee,
the Material Cost Component of Inventory and the Variances.

 

3.6           Reasonable Access and Dispute Procedures.  Seller agrees to
provide Buyer or its designee or representative reasonable access to the
information (including internal schedules) from which the calculations of
amounts due under Sections 2.3, 3.3 and 3.4 hereof are derived, as well as
reasonable access to Seller’s personnel and representative as is reasonably
necessary in connection with Buyer’s review of, and payment with respect to, any
such amounts.  If Buyer disagrees with the amount calculated by Seller under
Section 2.3, 3.3 or 3.4, Buyer shall send a written notice to Seller stating the
specific reasons for its disagreement within 60 days of receiving the invoice or
similar request for payment with respect thereto.  If it fails to do so, the
determinations made by Seller in accordance with Section 2.3, 3.3 or 3.4 shall
be final, conclusive and binding on both Seller and Buyer.  If, however, Buyer
makes such notification to Seller, Seller and Buyer must attempt to reconcile
their differences during the 3 weeks following such notification and if they are
unable to do so, then, Buyer shall have the right, during normal business hours
and at Buyer’s expense, to have an independent certified public accountant
selected by Buyer and reasonably acceptable to Seller, audit any amounts
calculated pursuant to said Sections 2.3, 3.3 or 3.4.  The decision of the
independent certified public accountant with respect to the calculation of any
such amounts shall be final and binding on Buyer and Seller.  If, based upon the
decision of the independent certified public accountant, there has been an
overstatement of the amounts calculated by the Seller in Sections 2.3, 3.3 or
3.4, then Seller shall (X) pay to Buyer the difference between the amount paid
by Buyer and the amount determined by the independent certified public
accountant or (Y) credit such difference against the amount owed by Buyer to
Seller if the amounts have not been previously paid, and (Z) if such
overstatement is greater than 10% of the original amount in Seller’s calculation
under Sections 2.3, 3.3 or 3.4, Seller shall pay the fees of the independent
public certified accountant.  If, based upon the decision of the independent
certified public accountant, there has been an understatement of the amounts
calculated by the Seller in Sections 2.3, 3.3 or 3.4, then Buyer

 

11

--------------------------------------------------------------------------------


 

shall pay to Seller the difference between the amount determined by the
independent certified public accountant and the amounts calculated by Seller
under Sections 2.3, 3.3 or 3.4

 

ARTICLE 4
TRANSITION SERVICES

 

4.1           Transition Services.  During the Term, at Inverness Japan’s
request, Abbott Japan shall provide to Inverness Japan and its Affiliates any or
all of the services identified in Exhibit C (the “Transition Services”) in a
professional and workmanlike manner which shall be no less than the level of
quality and commitment employed by Abbott Japan for the Product Line before the
Closing Date. As soon as feasible following the execution of the Asset Purchase
Agreement (but on or before the Closing Date), the Parties shall meet to discuss
and determine (a) whether Abbott Japan shall provide any or all of the
Transition Services, (b) the scope of any such Transition Services to be
provided by Abbott Japan, (c) the term during which Abbott Japan shall provide
the Transition Services, and (d) the compensation to be paid by Inverness Japan
to Abbott Japan for the provision of such Transition Services, which such
compensation shall be equal to Abbott Japan’s **** cost of providing the
Transition Services plus ****%, plus all applicable Japanese Taxes, if any. 
Immediately following such determination, the Parties shall prepare a schedule
(which shall be attached to this Agreement as Exhibit F) which lists those
services from the Transition Services that the Parties agree Abbott Japan shall
provide to Inverness Japan, the time period during which such Transition
Services shall be provided, and the fully-burdened actual cost of such
Transition Services.  From time to time, the Parties shall meet to review the
contents of, and determine if any modifications are necessary to, Exhibit F. 
For the avoidance of doubt, in no event shall Abbott Japan be obligated to
provide any Transition Services that Abbott Japan was not providing to the
Product Line prior to the Closing Date.

 

4.2           Payment.  Within 30 days following the end of each calendar month
during the Term, Abbott Japan shall prepare and submit to Inverness Japan an
invoice in Dollars for the Transition Services charges for the prior calendar
month.  Inverness Japan shall pay the Transition Services charges so invoiced no
later than 30 days after receipt of such invoice.  The Transition Services
charges shall be calculated initially using Japanese Yen and shall be converted
into Dollars using the Monthly Average Exchange Rate in effect during the
respective calendar month.

 

--------------------------------------------------------------------------------

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 5
HUMANITARIAN PROGRAM

 

5.1           Supply of Products for the Humanitarian Program.  During the Term,
subject to the terms and conditions set forth in this Agreement, Seller shall
obtain all of its requirements of Products for purposes of the Humanitarian
Program exclusively from Buyer and Buyer shall use commercially reasonable
efforts to provide such quantities of each Product as may be ordered from time
to time by Seller for purposes of the Humanitarian Program.  Notwithstanding the
foregoing, nothing in this Agreement shall obligate Seller and its Affiliates to
buy during the Term any specific amount of Products for purposes of the
Humanitarian Program and Seller shall be obligated to purchase only those
quantities of Products included in the 4 binding months of the rolling forecast
then in effect.  Buyer shall be solely responsible for any failure to provide to
Seller Products for purposes of the Humanitarian Program in accordance with
Section 5.6.

 

5.2           Ordering Procedure.  Seller shall place each purchase order for
the Products for purposes of the Humanitarian Program at least 90 days prior to
the delivery date specified in each respective purchase order.  Each purchase
order or any acknowledgement thereof may be made electronically, in writing or
verbally and shall be governed by the terms of this Agreement and none of the
provisions of such purchase order or acknowledgment shall be applicable except
for those specifying quantity ordered, delivery dates, special shipping
instructions and invoice information.  Each purchase order shall be deemed
accepted upon receipt of such purchase order.  Inverness Japan shall use
commercially reasonable efforts to ensure 90-day delivery of Products for
purposes of the Humanitarian Program.

 

5.3           Forecasts.  Within 30 days following the Closing Date, Seller
shall issue to Buyer a written forecast of its anticipated monthly requirements
of Products for purposes of the Humanitarian Program during the following 12
months.  Thereafter, Seller shall provide to Buyer monthly a rolling 12 month
forecast of requirements of Products for purposes of the Humanitarian Program. 
The first 4 months of such forecast shall be binding on Seller and may not be
cancelled or rescheduled without the prior written agreement of Buyer.  The
remaining 8 months of such forecast shall be used by Buyer for planning purposes
only and shall not be considered firm orders.

 

5.4           Reporting.  Within 30 days following the end of each calendar
month during the Term, Seller shall deliver to Inverness Japan a report (the
“Report”) showing the actual units of Products sold or donated for purposes of
the Humanitarian Program for the prior calendar month.

 

13

--------------------------------------------------------------------------------


 

5.5           Purchase Price.  During the Term, the purchase price of the
Products sold by Seller for purposes of the Humanitarian Program shall be for an
amount equal to the sum of (i) the **** Cost plus ****%, and (ii) ****% of the
**** Cost of the Products included in the Report (which, for purposes of this
subsection (ii), shall include the **** Costs of Reagents) (the “Purchase
Price”).  For the avoidance of doubt, Seller and its Affiliates shall supply
Reagents and other raw materials for the manufacture of Products for purposes of
the Humanitarian Program at no cost. Promptly following the receipt of each
Report, Inverness Japan shall prepare and submit an invoice to Seller for an
amount equal to (1) the **** Cost plus ****%, and (2) ****% of the **** Cost of
such Products included in the Report (which, for purposes of this subsection (2)
shall include the **** Costs of Reagents).  Seller shall pay the amount so
invoiced no later than 30 days after the date of such invoice; provided,
however, that if Seller disagrees with the amounts set forth in such invoice,
Seller shall send a written notice to Inverness Japan stating the specific
reasons for its disagreement within 20 days of receiving such invoice.  If
Seller makes such notification to Inverness Japan, Seller and Inverness Japan
must attempt to reconcile their differences during 2 weeks and if they are
unable to do so, then, Seller shall have the right, during normal business hours
and at Seller’s expense, to have an independent certified public accountant
selected by Seller and reasonably acceptable to Inverness Japan, audit any
amounts calculated pursuant to this Section 5.5.  The decision of the
independent certified public accountant with respect to the calculation of such
amounts shall be final and binding on Inverness Japan and Seller.  If, based
upon the decision of the independent certified public accountant, there has been
an overstatement of the amount calculated and such difference is greater than
10% of the original amount, Inverness Japan shall reimburse Seller for all the
fees of the audit conducted by the independent certified public accountant.  If
Seller pays an amount invoiced by Inverness Japan pursuant to this Section 5.5
without notifying Inverness Japan of Seller’s disagreement of such amount, but
later reasonably believes that the amount so invoiced and paid by Seller was
overstated by more than 10%, Seller shall have the right, during normal business
hours and at Seller’s expense, to have an independent certified public
accountant selected by Seller and reasonably acceptable to Inverness Japan,
audit such amount paid by Seller to Inverness Japan.  The decision of the
independent certified public accountant with respect to the calculation of such
amount shall be final and binding on Inverness Japan and Seller.  If the amount
previously paid by Seller to Inverness Japan exceeds the amount determined by
the independent certified public accountant, within 30 days of the decision of
the independent certified public accountant, (i) Inverness Japan shall reimburse
Seller the difference between the amount paid by Seller and the amount
determined by the independent certified public accountant, and (ii) if such
difference is greater than 10% of the amount previously paid

 

--------------------------------------------------------------------------------

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

14

--------------------------------------------------------------------------------


 

by Seller, Inverness Japan shall reimburse Seller for all the fees of the audit
conducted by the independent certified public accountant.  If the amount
determined by the independent certified public accountant exceeds the amount
previously paid by Seller to Inverness Japan, within 30 days of the decision of
the independent certified public accountant, Seller shall pay to Inverness Japan
the difference between the amount determined by the independent certified public
accountant and the amount paid by Seller.  Failure to pay a disputed invoice
shall not be deemed a breach of this Agreement by Seller and shall not relieve
Inverness Japan from its commitment to continue to provide Products hereunder

 

5.6           Failure to Provide.  If, for any reason, conforming Products that
were ordered by Seller for purposes of the Humanitarian Program hereunder are
not provided in compliance with a purchase order and the forecasting process set
forth in Sections 5.2 and 5.3 for a period of 14 consecutive days or longer,
immediately thereafter, Inverness Japan and Seller shall meet to confer and
develop a mutually acceptable remedial plan outlining the actions to be taken by
Inverness Japan to provide the amount of conforming Products that were ordered
by Seller for purposes of the Humanitarian Program.  If Seller and Inverness
Japan fail to reach an agreement with respect to such remedial plan within 14
days, or if Inverness Japan fails to comply with such remedial plan within the
timelines contemplated by such remedial plan, then Seller may elect either of
the following:  (i) that either Inverness Japan (y) provides all quantities of
the Products ordered by Seller in order for Seller to fulfill all orders of
Seller’s customers or distributors prior to providing any Products ordered by
any other customers or distributors or (z) obtains a substitute rapid, point of
care diagnostic test with a comparable performance level to the Product from any
supplier (which may include an Affiliate of Inverness Japan) selected by
Inverness Japan and reasonably acceptable to Seller and provides such
replacement product to Seller at the same cost paid by Inverness Japan to the
supplier, or (ii) that Seller shall obtain a replacement product from one or
more suppliers selected by Seller and Inverness Switzerland must grant a license
under the Patents and the Know-How to Seller or its designee to make or have
made the Products for purposes of the Humanitarian Program, if so requested by
Seller, such license to expire, in the case of a license to Seller, upon
Inverness Japan’s ability to supply Products in accordance with this Agreement
and, in the case of a license to a designee of Seller, upon the later to occur
of (a) expiration of the term of any agreement entered into with such designee,
or (b) Inverness Japan’s ability to supply Products in accordance with this
Agreement.

 

5.7           Right of First Negotiation and Right of First Refusal.  (a)  If at
any time during the Term, Seller intends to distribute any Alternative Product
or HIV Alternative Product for purposes of the Humanitarian Program within the
Territory, Seller shall provide a Right of First Negotiation to Parent to
manufacture such Alternative Product or HIV Alternative Product by

 

15

--------------------------------------------------------------------------------


 

sending a written notice to Parent not less than 18 months before Seller’s
intended commencement of such project.  During the 3-month period following
Parent’s receipt of such written notice, Seller and Parent shall negotiate in
good faith regarding Parent’s manufacture of such Alternative Product or HIV
Alternative Product (including the terms of a license with respect to any
patents owned, held or licensed (with the right to sublicense) held by Seller or
its Affiliates which are required for the manufacture of such Alternative
Product or HIV Alternative Product, which such license shall be ****); provided,
however, that Parent provides reasonable evidence to Seller of its ability to
commence manufacturing such Alternative Product or HIV Alternative Product no
later than 18 months after receipt of such notice at both a performance level
and price comparable to any other potential third-party manufacturer.  In the
event Parent and Seller reach a definitive agreement for the manufacture of such
Alternative Product or HIV Alternative Product , within 6 months of Parent’s
receipt of the foregoing notice, Parent shall obtain any license from third
parties required to manufacture such Alternative Product or HIV Alternative
Product.  Seller shall cooperate and assist Parent to obtain any license from
any third party required for the manufacture of the Alternative Product or HIV
Alternative Product.  If Parent and Seller fail to negotiate terms acceptable to
both Parties for the manufacture of such Alternative Product or HIV Alternative
Product within 3 months after Parent’s receipt of such written notice or
Parent’s failure to obtain the third party license within such 6-month period,
Seller shall be free to offer the manufacture of such Alternative Product or HIV
Alternative Product to any potential third-party manufacturer; provided,
however, that solely in the case of an HIV Alternative Product (but not in the
case of an Alternative Product), Seller shall promptly pay to Parent the pro
rata amount (up to a maximum of $2,500,000) of the net book value of the Line 2
Equipment (based on 5 year depreciation schedule, which such depreciation
beginning when the first lot of Product is manufactured for any purposes)
attributable to the manufacturing of Determine® HIV 1-2 for purposes of the
Humanitarian Program of Seller and its Affiliates, provided further, such pro
rata amount shall be calculated on the basis of a fraction, the numerator of
which is the average daily hours that Line 2 Equipment was used for the
manufacturing of Determine® HIV 1-2 for purposes of the Humanitarian Program
during the entire period that Line 2 Equipment was commissioned and the
denominator of which is the average daily hours that Line 2 Equipment was in use
for the manufacturing of all Products (regardless whether or not such Products
were for commercial purposes or for purposes of the Humanitarian Program) plus
the average daily hours that Line 2 Equipment was idle during the entire period
that Line 2 Equipment was commissioned, and provided further, that upon the
receipt of such amount, Inverness Japan shall

 

--------------------------------------------------------------------------------

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

16

--------------------------------------------------------------------------------


 

(i) decommission the Line 2 Equipment to the extent used, and only to the extent
used, for the production of Determine® HIV 1-2 for purposes of the Humanitarian
Program, and (ii) deliver prompt written notice to Seller or an Affiliate
nominated by Seller, certified by the manager of the manufacturing facility or
an officer responsible therefore, that affirms that the portion of the Line 2
Equipment capacity used for the production of Determine® HIV 1-2 for purposes of
the Humanitarian Program shall no longer be utilized in the production of any
products manufactured at the plant.  Parent shall (a) deliver to Seller, within
15 Business Days of the end of each calendar month a written statement that the
capacity has been decommissioned to the extent used for Determine® HIV 1-2 for
purposes of the Humanitarian Program, and (b) grant Seller the right to review
the books and records of Parent with respect to the manufacturing output of the
Line 2 Equipment to verify that such capacity has been decommissioned.  If, at
any time following the decommission of Line 2 Equipment as described above,
Parent desires to initiate production using the capacity of the Line 2 Equipment
attributable to Determine® HIV 1-2 for purposes of the Humanitarian Program,
whether or not such products will be sold to Seller or an Affiliate thereof,
Seller and Inverness Japan shall negotiate in good faith to compensate Seller or
its Affiliate, at the fair market value at the time, for the right of Inverness
Japan to utilize capacity of the Line 2 Equipment attributable to Determine® HIV
1-2 for purposes of the Humanitarian Program.

 

(b)           If, at any time during the Term, Seller receives a written
proposal from a third party to supply to Seller for purposes of the Humanitarian
Program one or more products similar to the Products at a price per unit that,
as of the date of such written proposal, is (i) ****% or more lower than the
Adjusted Price per Unit and (ii) the Purchase Price exceeds the Adjusted Price
per Unit, Seller shall provide a right of first refusal to Parent to match such
price reduction by sending a written notice to Parent.  Within 45 days of
Parent’s receipt of such written notice, Parent shall notify Seller if it wishes
to match such improved terms and provide Seller with a binding offer
corresponding thereto.  If Parent fails to respond to such notice from Seller
within 45 days of Parent’s receipt thereof or declines to match such improved
terms, then Seller shall be required to source no more than 50% of its
requirements of the Products from Buyer during the first 18 months thereafter,
and following such 18-month period, shall be free to source all of its
requirements of the Products from any third-party supplier; provided, however,
that, if the product in question which will be supplied by the third party in
accordance with the provisions of this Section 5.7(b) is a product similar to
Determine® HIV 1-2 for purposes of the Humanitarian Program, then Seller shall
promptly pay to Parent the pro rata amount (up to a maximum of $2,500,000) of
the net book value of the Line 2 Equipment (based on 5 year depreciation
schedule, which such depreciation beginning when the first lot of Product is
manufactured for

 

--------------------------------------------------------------------------------

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

17

--------------------------------------------------------------------------------


 

any purposes) attributable to the manufacturing of Determine® HIV 1-2 for
purposes of the Humanitarian Program of Seller and its Affiliates, provided
further, such pro rata amount shall be calculated on the basis of a fraction,
the numerator of which is the average daily hours that Line 2 Equipment was used
for the manufacturing of Determine® HIV 1-2 for purposes of the Humanitarian
Program during the entire period that Line 2 Equipment was commissioned and the
denominator of which is the average daily hours that Line 2 Equipment was in use
for the manufacturing of all Products (regardless whether or not such Products
were for commercial purposes or for purposes of the Humanitarian Program) plus
the average daily hours that Line 2 Equipment was idle during the entire period
that Line 2 Equipment was commissioned, and provided further, that upon the
receipt of such amount, Inverness Japan shall (i) decommission the Line 2
Equipment to the extent used, and only to the extent used, for the production of
Determine® HIV 1-2 for purposes of the Humanitarian Program, and (ii) deliver
prompt written notice to Seller or an Affiliate nominated by Seller, certified
by the manager of the manufacturing facility or an officer responsible
therefore, that affirms that the portion of the Line 2 Equipment capacity used
for the production of Determine® HIV 1-2 for purposes of the Humanitarian
Program shall no longer be utilized in the production of any products
manufactured at the plant.  Parent shall (a) deliver to Seller, within 15
Business Days of the end of each calendar month a written statement that the
capacity has been decommissioned to the extent used for Determine® HIV 1-2 for
purposes of the Humanitarian Program, and (b) grant Seller the right to review
the books and records of Parent with respect to the manufacturing output of the
Line 2 Equipment to verify that such capacity has been decommissioned.  If, at
any time following the decommission of Line 2 Equipment as described above,
Parent desires to initiate production using the capacity of the Line 2 Equipment
attributable to Determine® HIV 1-2 for purposes of the Humanitarian Program,
whether or not such products will be sold to Seller or an Affiliate thereof,
Seller and Inverness Japan shall negotiate in good faith to compensate Seller or
its Affiliate, at the fair market value at the time, for the right of Inverness
Japan to utilize capacity of the Line 2 Equipment attributable to Determine® HIV
1-2 for purposes of the Humanitarian Program.

 

(c)           If during the Term, Parent or any of its Affiliates manufactures
anywhere in the world one or more immunoassay lateral flow products similar to
the Products (but expressly excluding nucleic acid testing products), Seller
shall notify Parent if it wishes to purchase from Parent or any of its
Affiliates, for use only in connection with the Humanitarian Program, such
similar products at a price equal to Parent’s **** cost plus ****% and its
anticipated monthly requirements of such similar products during the following
12 months.  In the event that Seller so requests to purchase such products and
Parent

 

--------------------------------------------------------------------------------

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

18

--------------------------------------------------------------------------------


 

does not then have the necessary capacity to provide Seller with the amount of
products that Seller projects pursuant to rolling 12 month forecasts, Parent and
Seller shall enter into good faith negotiations in an effort to formulate a
solution to the capacity needs to produce the volume of products requested by
Seller.  Any such agreement shall be set forth in a subsequent supply agreement
to be entered into between the Parties.

 

ARTICLE 6
REGULATORY COMPLIANCE AND MEDICAL COMPLAINTS

 

6.1           Representatives.  Within 30 days following the Closing Date, each
of Abbott Japan and Inverness Japan shall appoint a person within their
respective organizations whose responsibility shall be to facilitate an
effective exchange of information and cooperation in connection with the
activities of the Parties contemplated by this Agreement.

 

6.2           Regulatory Compliance.  During the Term, Abbott Japan shall be
responsible for reporting any matters regarding the manufacture of the Products
to any Regulatory Authorities in the Territory in accordance with Applicable
Laws and for handling and responding to any such Regulatory Authority’s
inspections of the Manufacturing Facility and Inverness Japan shall cooperate
with and assist Abbott Japan to maintain the ISO certifications for the
Products.  During the Term, Inverness Japan shall advise Abbott Japan without
undue delay of any occurrences or information arising out of Inverness Japan’s
activities that have or could reasonably be expected to have adverse regulatory
compliance and all reporting consequences concerning the Products.  Inverness
Japan shall provide to Abbott Japan all information requested by any Regulatory
Authority in the Territory with respect to the Products.  To the extent
practicable in view of the deadlines, Abbott Japan shall provide Inverness Japan
with an opportunity to review and provide comments on all regulatory submissions
or communications (including written responses to any Regulatory Authority’s
questions regarding the manufacture of the Products).   Notwithstanding the
foregoing, Abbott Japan shall determine the timing, manner and content of any
submission to or any communication with any Regulatory Authority in the
Territory.  Abbott Japan shall provide Inverness Japan with copies of all
written communications between Abbott Japan and any Regulatory Authorities in
the Territory and any adverse finding or communication, oral or written, by any
such Regulatory Authorities in the Territory regarding the manufacture of the
Products to the extent that it has access to such information.  If the
Manufacturing Facility is inspected by any Regulatory Authority, Abbott Japan
shall notify Inverness Japan without undue delay, but in any event within a
period not to exceed 24 hours, of any written alleged violations or deficiencies
relating to the Manufacturing Facility and the corrective action to be taken. 
Inverness Japan shall as expeditiously as

 

19

--------------------------------------------------------------------------------


 

practicable use commercially reasonable efforts to take any such corrective
action with respect to the Manufacturing Facility; provided, however, Abbott
Japan shall be responsible for any reporting matters regarding the manufacture
of the Products to any Regulatory Authorities in the Territory.

 

6.3           Quality Agreement.  Within 60 days following the Closing Date, the
Parties shall mutually agree upon a quality agreement which appropriately
addresses regulatory, operational and quality responsibilities, traceability of
lots of Products, retention of samples and records, Product complaints, return
of Products and other matters in a form substantially similar to Exhibit E
hereto (the “Quality Agreement”).

 

6.4           Procedure for Adverse Information.  Each Party shall keep the
other Party informed of information in or coming into its possession or control
concerning side effects, injury, and incidents of severity thereof associated
with commercial and clinical uses, studies, investigations or tests of each
Product in the Territory, whether or not determined to be attributable to the
Products.  Within 3 months of the Closing Date, the respective groups of
Inverness Japan and Abbott Japan shall complete a mutually agreed upon process
covering adverse event information exchange and event reporting relating to the
Products.

 

6.5           Reagents.  (a)  Buyer hereby covenants that it and each of its
Affiliates will not (a) transfer to the United States or sell within the United
States any (i) Products or (ii) other goods that (1) contain or are derivate of
cell lines subject to paragraph 4 of the Consent Decree or (2) contain any
Reagents supplied by Seller and its Affiliates that have not been created within
the United States or (3) contain the Reagent 84165 S Pan-1; Hollow Fiber Harvest
(“Prohibited Goods”) and (b) will use best efforts to prevent its
representatives, agents, successors and assigns from transferring Prohibited
Goods to or selling Prohibited Goods in the United States (including by the
immediate termination or expiration of sales to distributors to the extent
necessary to comply herewith); provided, however, that solely in the case of
Products or other goods that contain any Reagents supplied by Seller and its
Affiliates that have been created within the United States (other than Reagent
84165 S Pan-1; Hollow Fiber Harvest) this covenant shall not prohibit the
transfer to or sale of such Products or other goods if (A) the FDA has first
provided confirmation reasonably satisfactory to Seller that transfer or sale in
the United States is acceptable to the FDA or (B) the restrictions imposed upon
Seller with respect to a particular Prohibited Good under the Consent Decree has
expired, lapsed or otherwise terminated.  Buyer further acknowledges that
because a breach, or failure to comply with, this Section 6.5(a) will cause
irreparable injury to Seller for which there is no adequate remedy by Law and
the exact

 

20

--------------------------------------------------------------------------------


 

amount of which will be difficult to ascertain, if Buyer, or any Affiliate,
representative, agent successor or assign thereof, should in any way breach, or
fail to comply with, the terms of this Section 6.5(a), Seller shall be
immediately entitled to an injunction restraining such Person(s) from any such
breach or failure, without the necessity of proving injury or damages or
engaging in the alternative dispute resolution process set forth in the Asset
Purchase Agreement.  Resort of any such remedy provided for by Law shall not
preclude or bar the concurrent or subsequent employment of any other appropriate
remedy or remedies, or preclude the recover by Seller of monetary damages and
compensation.

 

(b)           Buyer acknowledges and agrees that (i) those Reagents manufactured
by Seller and its Affiliates outside of the United States are not manufactured
in accordance with FDA standards and Seller and its Affiliates shall have no
obligation to modify their manufacturing processes in order for them to comply
with FDA standards, and (ii) Seller and its Affiliates have the right to move
the manufacturing location of the Reagents without obtaining Buyer’s consent. 
If Seller or its Affiliates move the manufacturing location of the Reagents,
Seller and its Affiliates shall perform and provide to Buyer, at Buyer’s
request, internal equivalency studies which evidence that such relocation does
not impact the performance of the Products, which Buyer agrees and acknowledges
shall be Seller and its Affiliates’ sole responsibility with respect to such
relocation of the manufacturing of the Reagents.  Seller acknowledges and agrees
that nothing in this Section 6.5 will limit Seller’s obligation to supply the
Reagents under this Agreement.

 

6.6           Transfer Program.  Subject to the provisions of Section 7.9(d) of
the Asset Purchase Agreement, Abbott Japan covenants and agrees that it shall
use its commercially reasonable efforts to assist and cooperate with Inverness
Japan to establish its own manufacturing line for the Product Line at a location
other than the Manufacturing Facility prior to the termination of this Agreement
in order to enable Inverness Japan to obtain the Manufacturing Site License to
perform the entire manufacturing process for the Products upon the termination
of this Agreement.  The Parties shall negotiate in good faith and agree on a
transfer program for the transition of the manufacturing of the Product Line
from the Manufacturing Facility to another location by no later than 1 year
prior to the termination of this Agreement.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 7
PRODUCT ACTIONS

 

7.1           Product Actions.  If any Party’s or any governmental or court
action relating to the Products in the Territory results in: (a) the recall,
destruction or withholding from the market of any of the Products (“Recall”); or
(b) the institution of a field correction of any Products by Inverness Japan
with input from Abbott Japan (“Field Correction”), then Inverness Japan shall be
responsible for, and shall bear all the costs and expenses of and associated
with, such Recall or Field Correction (collectively “Product Action”) involving
any of the Products distributed by Seller and its Affiliates (including Products
distributed as part of the Humanitarian Program), except to the extent that such
Product Action is the result of (a) any negligence or willful misconduct on the
part of Seller and its Affiliates, or (b) any action of Seller or its Affiliates
or its designee with respect to the storage, shipment or distribution of
Products under the Humanitarian Program arising after such Products have been
delivered by or on behalf of Inverness Japan, in which case such costs thereof
shall be borne by Abbott Japan.  Inverness Japan shall use commercially
reasonable efforts to provide Abbott Japan with information relevant to any
Product Action in a timely manner and shall, to the extent permitted by
Applicable Laws and Inverness Japan’s quality control and other manufacturing
procedures, permit Abbott Japan to participate in the Product Action resolution
process.

 

7.2           Administration of Product Actions.  Abbott Japan shall be
responsible for maintaining a list of customers to be notified by Abbott Japan
in the event of a Product Action relating to sales of Products during the
Distribution Period, and shall effect the return of such Products from customers
in accordance with all applicable Regulatory Authority’s communications and
requests regarding any such Product Actions.

 

ARTICLE 8
PATENTS AND TRADEMARKS

 

8.1           Buyer Trademarks.  Inverness Switzerland hereby grants to Seller
and its Affiliates a non-exclusive license to use the Buyer Trademarks in the
Territory with respect to the Products Seller and its Affiliates distribute
pursuant to the Asset Purchase Agreement, and for no other purpose.  Subject to
applicable Law, the final decision on any use of Buyer Trademarks shall be made
by Inverness Switzerland in its sole reasonable discretion.  Any use of a Buyer
Trademark by Seller and its Affiliate shall conform to Inverness Switzerland’s
guidelines and shall be subject to Inverness Switzerland’s review prior to use
in accordance with this Section 8.1.  Inverness Switzerland shall notify Seller
in writing with respect to the

 

22

--------------------------------------------------------------------------------


 

particular proposed use of the Buyer Trademark is approved.  All rights based on
Seller’s or its Affiliates’ use of the Buyer Trademarks shall inure to the
benefit of Inverness Switzerland.  Seller or its Affiliates shall immediately
cease all use of the Buyer Trademarks upon the expiration or termination of this
Agreement, except to the extent necessary to sell its remaining inventory of
Products.  For the avoidance of doubt, nothing in this Agreement shall prevent
Inverness Switzerland from licensing the Buyer Trademarks to any party which
distributes any product not constituting a Product.

 

8.1.1        Ownership of and Restrictions on Uses of Buyer Trademarks. 
Inverness Switzerland is the sole and exclusive owner of all right, title and
interest in and to the Buyer Trademarks.  All Buyer Trademarks and the goodwill
in the Buyer Trademarks are and shall remain the property of Inverness
Switzerland.  Nothing contained in this Agreement shall be construed as an
assignment to Seller or its Affiliates of any right, title or interests relating
to the Buyer Trademarks, which rights are expressly reserved by Inverness
Switzerland, except as expressly granted hereunder.  Seller and its Affiliates
shall at all times before the expiration or termination of this Agreement: (a)
not raise or cause to be raised in any part of the world any question concerning
or any objection to the validity of any Buyer Trademark or Inverness
Switzerland’s ownership of the Buyer Trademarks, nor directly or indirectly
assist others to do so; or (b) not apply to register any Buyer Trademark for any
goods or services in any part of the world unless requested to do so by
Inverness Switzerland.

 

8.1.2        Additional Restrictions on Use of Buyer Trademarks.  During the
Term, Seller and its Affiliates shall use reasonable commercial efforts to
preserve the value and validity of the Buyer Trademarks.

 

8.2           Seller Trademarks.  Subject to the terms and conditions of the
Trademark License Agreement, Abbott Japan hereby grants to Inverness Switzerland
and its Affiliates the right to use the Product Licensed Marks (as such term is
defined in the Trademark License Agreement) and the Inventory Packaging
Materials (as such term is defined in the Trademark License Agreement) with
respect to the Products to market, promote, distribute and sell the Products in
the Territory during the Transition Period (as such term is defined in the
Trademark License Agreement).

 

8.3           Patent Infringement Defense.  If any allegation or claim be made
that the manufacture, importation, use, sale or offering for sale of the
Products in the Territory infringes the Intellectual Property Rights of any
third party, then the following Subsections 8.3.1 and 8.3.2 shall apply.

 

23

--------------------------------------------------------------------------------


 

8.3.1        Notice.  The Party against whom such allegation or claim shall have
been made shall notify the other Party and provide all necessary details
relating thereto within 10 days after receipt of such allegation or claim. 
Inverness Japan shall assume all responsibility and expense for defense of such
claim.

 

8.3.2        Control of Defense.  If Abbott Japan or one of its Affiliates is
named in the claim, Inverness Japan shall consult with Abbott Japan in all
significant matters concerning the defense, including issues of strategy and
settlement, and shall act in accordance with any reasonable requests of Abbott
Japan or one of its Affiliates.  If Abbott Japan or its Affiliates are named in
the claim, Abbott Japan, at its option, may join in such action with counsel and
at its expense.  If Abbott Japan or its Affiliates are named in the claim,
Inverness Japan shall not seek to settle or compromise such claim without the
written consent of Abbott Japan.

 

8.4           Cooperation.  The Parties shall consult with each other and work
together to resolve any allegation or claim of infringement made against either
Party relating to the Products.

 

8.5           Covenant to Use Commercially Reasonable Efforts to Secure Rights. 
In the event that either (a) any Reagent is claimed or held to infringe any
intellectual property right of any Person, (b) any Reagent or the use thereof is
claimed or held to constitute or involve a misappropriation of any trade secret
of any Person and, in connection with the settlement of the applicable claim or
as a result of the applicable judgment or finding, Seller obtains a license, a
covenant not to sue or otherwise secures the right to make, use sell, offer for
sale and/or import the applicable Reagent or (c) Seller otherwise concludes that
it is reasonable or appropriate to acquire a license, a covenant not to sue or
other right to make, use, sell, offer for sale and/or import the applicable
Reagent and obtains such a license, covenant not to sue or other right, then,
during the Term, Seller will exercise commercially reasonable efforts with the
applicable licensor or Person to assist Buyer in obtaining for Buyer’s own
behalf a license, a covenant not to sue or other means to secure the right of
Buyer to make, use sell, offer for sale and/or import the applicable Reagent.

 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES

 

9.1           Product Representations and Warranties.  Inverness Japan
represents and warrants that each of the Products delivered to Abbott Japan
hereunder shall be:

 

24

--------------------------------------------------------------------------------


 

(a)           manufactured in accordance with Applicable Laws, cGMPs, Product
Specifications and any other applicable requirements of Regulatory Authorities;

 

(b)           free from defects in material and workmanship until the expiration
of its shelf life  as indicated on the packaging (the “Warranty Period”); and

 

(c)           free and clear of any third party Encumbrance.

 

9.2           Product Replacement.  Inverness Japan shall replace the Products
returned during the Warranty Period that fail to meet any warranty set forth in
Section 9.1 (“Defective Products”).   This Section 9.2 sets forth Abbott Japan’s
sole remedy, and Inverness Japan’s sole obligation, with respect to any breach
of warranty in Section 9.1.  For the avoidance of doubt, the Parties agree that
the provisions of this Section 9.2 shall not limit in any manner the right of
Abbott Japan and its Affiliates and their respective officers, directors and
employees to be indemnified by Buyer from any Claims pursuant to the provisions
of Section 10.1 with respect to Products sold or donated by Seller and its
Affiliates after the Closing Date (regardless of whether or not such sale or
donation of the Products was made for the purposes of the Humanitarian Program
or for commercial purposes).

 

9.3           General Representation and Warranties.  Each Party represents and
warrants to the other Party as of the Effective Date that:

 

(a)           It is a corporation duly organized and validly existing under the
laws of its state or country of incorporation;

 

(b)           It has the power and authority to execute and deliver this
Agreement and to perform its obligations thereunder; and

 

(c)           The execution, delivery and performance by it of this Agreement
and its compliance with the terms and provisions thereof does not and shall not
conflict with or result in a breach of any other agreement or relationship.

 

9.4           Limitation of Representation and Warranties.  BUYER MAKES NO
REPRESENTATIONS OR WARRANTIES REGARDING THE PRODUCTS OTHER THAN THE EXPRESS
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT AND THERE SHALL BE NO IMPLIED
OR STATUTORY REPRESENTATIONS OR WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 10
GENERAL INDEMNIFICATION

 

10.1         Inverness Japan’s Indemnification of Abbott Japan.  Parent and
Inverness Japan shall indemnify, defend and hold harmless Abbott Japan and its
Affiliates and their respective officers, directors and employees from and
against any and all claims, causes of action, suits, proceedings, losses,
damages, demands, fees, expenses, fines, penalties and costs (including
reasonable attorney’s fees) (hereinafter, “Claims”) to the extent that such
arise out of, are related to or in connection with: (a) products liability,
Product Actions (except as expressly stated in Section 7.1) and government
regulatory actions; (b) the breach of Inverness Japan’s warranties,
representations and covenants set forth in Article 9; (c) the negligence or
willful misconduct on the part of Inverness Japan’s employees, agents or
representatives; or (d) the alleged infringement of third party Intellectual
Property Rights by the Products.  Notwithstanding the foregoing, Parent and
Inverness Japan shall not be obligated under this Agreement to indemnify any
Person for any Excluded Liabilities, as such term is defined in the Asset
Purchase Agreement.

 

10.2         Abbott Japan Indemnification of Inverness Japan.  Abbott Japan
shall indemnify, defend and hold harmless Parent and Inverness Japan and its
Affiliates and their officers, directors and employees from and against any and
all Claims to the extent that such arise out of, are related to, or in
connection with:  (a) the breach of Abbott Japan’s warranties, representations
and covenants set forth in Article 9; (b) any breach of Section 8.1 above; (c)
the Distribution Activities subject to Section 4.6(b) of the Asset Purchase
Agreement; and (d) negligence or willful misconduct on the part of Abbott
Japan’s employees, agents or representatives.

 

10.3         Indemnification Procedures.  Each Party’s obligation to indemnify
the other Party shall be subject to the indemnified party (a) promptly notifying
the other Party of any claim or potential claim covered by the indemnification
provisions of this Article 10, including sufficient information to enable the
indemnifying Party to assess the facts, (b) providing all reasonable assistance
to the indemnifying Party in the defense of all such claims, and (c) not
settling or compromising any such claim without the indemnifying Party’s prior
written consent, which consent shall not be unreasonably withheld or delayed.

 

10.4         Insurance.  Inverness Japan shall procure and maintain during the
Term comprehensive general, products liability and errors and omissions
liability insurance with an aggregate annual limit of at least $****.  Inverness
Japan shall cause Abbott Japan to be named as an additional insured on such
policies.  Inverness Japan shall provide Abbott Japan

 

--------------------------------------------------------------------------------

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

26

--------------------------------------------------------------------------------


 

with not less than 30 days’ prior written notice of any cancellation or
modification of coverage under such policies.  During the Term, in no event
shall Inverness Japan’s insurance coverage be less than $****.

 

10.5         Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE FOR
CONSEQUENTIAL DAMAGES OR INDIRECT LOSS OF WHATEVER NATURE HEREUNDER (OTHER THAN
FOR LOST PROFITS TO THE EXTENT THEY ARE DIRECT RATHER THAN CONSEQUENTIAL;
PROVIDED; HOWEVER; THAT SUCH LIABILITY SHALL NOT EXCEED $****), UNLESS SUCH
DAMAGE WAS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE BREACHING
PARTY OR OTHERS FOR WHOM THAT PARTY IS RESPONSIBLE.

 

10.6         Sunset Provision.  The indemnity obligations of the Parties under
this Article 10 shall survive the termination, expiration or completion of this
Agreement for a period of 2 years.

 

ARTICLE 11
TERM AND TERMINATION

 

11.1         Term.  Subject to early termination as set forth in this Article
11, this Agreement shall commence on the Effective Date and shall continue until
the end of the last day of the 30th month following the Effective Date (such
period, the “Initial Term”).  This Agreement may be renewed at the sole election
of Inverness Japan for up to 2 additional terms of 12 months each (each, an
“Additional Term”), provided that Inverness Japan provides written notice of
renewal to Abbott Japan at least 9 months prior to the expiration of the Initial
Term or the prior Additional Term (together, the Initial Term and the Additional
Term, the “Term”).

 

11.2         Early Termination.  Notwithstanding anything to the contrary in
this Agreement, Inverness Japan may terminate this Agreement at any time,
subject to a 6 month advance written notification to Abbott Japan.

 

11.3         Termination for Cause.  Either Party may terminate this Agreement
for cause upon written notice to the other Party if the other Party:  (a)
appoints a receiver, executes an assignment for the benefit of creditors or
files or otherwise becomes subject to bankruptcy or insolvency proceedings; or
(b) materially breaches this Agreement and fails to cure such breach within 60
days after receipt of written notice of breach from the non-breaching Party.

 

--------------------------------------------------------------------------------

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

27

--------------------------------------------------------------------------------


 

11.4         Accrued Obligations.  Termination, expiration, cancellation or
abandonment of this Agreement through any means and for any reason shall not
relieve the Parties of any obligation accruing prior thereto and shall be
without prejudice to the rights and remedies of either Party with respect to any
antecedent breach of any of the provisions of this Agreement.

 

11.5         Additional Remedies for Breach.  Notwithstanding the terms and
conditions of Section 11.3, neither Party shall be obligated to terminate this
Agreement if the other Party materially breaches this Agreement.

 

ARTICLE 12
CONSEQUENCES OF TERMINATION

 

12.1         Confidential Information Return.  Within 60 days of the date of
expiration or early termination by any Party in accordance with Article 11, each
Party shall, except as otherwise provided in this Agreement, return or destroy
(and certify to such destruction of), all Confidential Information of any other
Party; provided, however, that the receiving Party may maintain one copy of the
disclosing Party’s Confidential Information for archival purposes solely to
confirm compliance with Section 13.5.

 

12.2         Transfer of Raw Materials and Products.  In the event of the
termination or expiration of this Agreement, Abbott Japan shall sell to
Inverness Japan the raw materials (including labels and package inserts),
work-in-process and finished Products held by Abbott Japan at a price equal to
the Material Cost Component of Inventory on-hand.

 

ARTICLE 13
MISCELLANEOUS

 

13.1         Guarantee of Performance.  Seller hereby unconditionally guarantees
to Buyer the prompt and complete performance of any and all of the obligations
of Abbott Japan under or related to this Agreement.  Parent hereby
unconditionally guarantees to Seller the prompt and complete performance of any
and all of the obligations of Inverness Japan under or related to this
Agreement.  Each guaranty is an absolute, present and continuing guaranty of
performance, and shall remain in full force and effect until the termination of
this Agreement.

 

13.2         Force Majeure.  Neither Party shall be held in breach of this
Agreement for failure to perform any of its obligations hereunder (except the
payment of money) and the time required for performance shall be extended for a
period equal to the period of such delay; provided, that such delay has been
caused by or is a result of circumstances beyond the reasonable control of

 

28

--------------------------------------------------------------------------------


 

the Party so affected, including without limitation, any acts of God; acts of
the public enemy; civil strife; wars declared or undeclared; actual acts of
terrorism; embargoes; labor disputes, including strikes, lockouts, job actions
or boycotts; fires; explosions; floods; and national shortages of material or
energy. The Party so affected shall: (a) give prompt written notice to the other
Party of the nature and date of commencement of the force majeure event and its
expected duration; and (b) use commercially reasonable efforts to relieve the
effect of such cause as rapidly as possible.

 

13.3         Relationship of the Parties.  The relationship of the Parties under
this Agreement is that of independent contractors.  Nothing contained in this
Agreement shall be construed so as to constitute the Parties as partners, joint
venturers or agents of the other.  Neither Party or its Affiliates has any
express or implied right or authority under this Agreement to assume or create
any obligations or make any representations or warranties on behalf of or in the
name of the other Party or its Affiliates.

 

13.4         Assignment.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns; provided,
however, that neither this Agreement, nor any rights or obligations hereunder,
may be assigned without the prior written consent of the other Party; provided,
further, however, that (a) either Party may assign its rights and obligations
under this Agreement to an Affiliate of such Party; and (b) may assign its
rights and obligations in conjunction with the sale of substantially all of the
assets related to this Agreement; further provided, if Inverness Japan and its
Affiliates sell substantially all of its assets related to Products hereunder,
Inverness Japan must assign its rights and obligations hereunder (and provide
Abbott Japan with notice thereof) and, in such case, within 60 days of such
notice, Abbott Japan may terminate this Agreement upon 30 days’ written notice.
No assignment under this Section 13.4 shall relieve the Party to this Agreement
from its obligations under this Agreement.

 

13.5         Public Disclosure; Confidentiality.  The public disclosure
provisions set forth in Section 11.2 of the Asset Purchase Agreement and the
confidentiality provisions set forth in Section 11.3 of the Asset Purchase
Agreement are each incorporated herein by reference.

 

13.6         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of each Party and its successors and permitted assigns.

 

13.7         Entire Agreement.  This Agreement including the Schedules, which
are incorporated herein by reference, together with the Asset Purchase
Agreement, the Other Agreements and the Confidentiality Agreement executed by
Seller and Parent and all documents

 

29

--------------------------------------------------------------------------------


 

delivered in connection therewith, set forth the entire understanding of the
Parties concerning the subject matter hereof and supersedes all written or oral
prior agreements or understandings with respect thereto.

 

13.8         Compliance with Applicable Laws.  In performing this Agreement,
each Party shall comply with all Applicable Laws and shall not be required to
perform or omit to perform any act required or permitted under this Agreement if
such performance or omission would violate the provisions of any Applicable
Laws.

 

13.9         Governing Law.  This Agreement and the legal relations between the
Parties hereunder shall be construed, interpreted and governed by the law of the
State of Illinois, United States of America, without regard to its conflict of
laws principles.

 

13.10       Dispute Resolution.  Any controversy or claim arising out of or
relating to this Agreement, or the breach of thereof, but excluding any dispute
relating to the validity or infringement of any Buyer patent or patent
application, shall be resolved through the binding alternate dispute resolution
procedure described in Exhibit K of the Asset Purchase Agreement.
Notwithstanding the foregoing, either Party may seek interim injunctive relief
for alleged breaches of confidentiality pursuant to Section 12.1 from any court
of competent jurisdiction.

 

13.11       Notices.  All communications, notices and consents provided for
herein shall be in writing and be given in person or by means of telex,
facsimile or other means of wire transmission (with request for assurance of
receipt in a manner typical with respect to communications of that type), by
overnight courier or by mail, and shall become effective: (a) on delivery if
given in person; (b) on the date of transmission if sent by telex, facsimile or
other means of wire transmission; (c) 1 Business Day after delivery to the
overnight service; or (d) 4 Business Days after being deposited in the United
States mails, with proper postage and documentation, for first-class registered
or certified mail, prepaid.

 

Notices shall be addressed as follows:

 

If to any Buyer entity, to:

 

Inverness Medical Innovations, Inc.
51 Sawyer Road, Suite 200
Waltham, MA 02453
Attention: General Counsel
Facsimile Number:  (781) 647-3939

 

30

--------------------------------------------------------------------------------


 

with copies (which shall not constitute notice) to:

 

Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Attention:  Scott F. Duggan
Facsimile Number:  (617) 523-1231

 

If to Abbott Japan, to:

 

Abbott Laboratories
100 Abbott Park Road
Building AP6C, Department 0392
Abbott Park, Illinois 60064-6020
Attn:  President, Abbott Diagnostics Division
Facsimile Number: (847) 938-6277

 

with copies (which shall not constitute notice) to:

 

Abbott Laboratories
100 Abbott Park Road
Building AP6D, Department 322
Abbott Park, Illinois 60064-6020
Attn:  Divisional Vice President, International Legal Operations
Facsimile Number: (847) 938-1342

 

provided, however, that if any Party shall have designated a different address
by notice to the others, then to the last address so designated.

 

13.12       Severability.  If any provision of this Agreement for any reason
shall be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision
hereof, and this Agreement shall be interpreted and construed as if such term or
provision, to the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein.

 

13.13       Interpretation.  When a reference is made in this Agreement to
Sections or Schedules, such references shall be to a Section or Schedule to this
Agreement unless otherwise indicated.  The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.”  Any table of contents and headings contained in
this Agreement have been inserted for convenience of reference only and shall
not be relied upon in construing this Agreement.  Use of any gender herein to
refer to any Person shall be deemed to comprehend masculine, feminine and neuter
unless the context clearly

 

31

--------------------------------------------------------------------------------


 

requires otherwise.  Use of the singular includes the plural vice versa, unless
the content clearly indicates otherwise.

 

13.14       Waiver or Modification of Agreement.  No waiver or modification of
any of the terms of this Agreement shall be valid unless in writing and signed
by authorized representatives of both Parties.  Failure by either Party to
enforce any of its rights under this Agreement shall not be construed as a
waiver of such rights nor shall a waiver by either Party in one or more
instances be construed as constituting a continuing waiver or as a waiver in
other instances.

 

13.15       Survival.  Expiration or early termination of this Agreement shall
not relieve either Party of its obligations incurred prior to such expiration or
early termination.  The following provisions shall survive expiration or early
termination of this Agreement: Article 3, Section 6.4, Article 7, Section 8.1,
Section 8.2, Section 9.1, Section 9.2, Section 9.4, Section 10.1, Section 10.2,
Section 10.3, Section 10.5, Section 11.4, Article 12; Section 13.7; Section
13.9, Section 13.10, Section 13.11; Section 13.12 and this Section 13.15.

 

13.16       Counterparts.  This Agreement may be executed in any number of
original counterparts, each of which shall be deemed an original, but both of
which together shall constitute on and the same instrument.

 

13.17       Mutual Drafting.  This Agreement is the joint product of the
Parties, and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of the Parties and their respective legal counsel and
advisers and any rule of construction that a document shall be interpreted or
construed against the drafting Party shall not be applicable.

 

13.18       Expenses.  Except as otherwise expressly provided herein, each Party
shall bear its own expenses with respect to the transactions contemplated by
this Agreement.

 

13.19       No Third Party Beneficiaries.  This Agreement is solely for the
benefit of the Parties and, to the extent set forth herein, their respective
Affiliates and the other Indemnified Parties and no provision of this Agreement
shall be deemed to otherwise confer upon third parties any remedy, claim,
liability, reimbursement, claim of action or other right in excess of those
existing without reference to this Agreement.

 

13.20       Conflicts.  In the case of a conflict between the provisions of this
Agreement and the provisions of the Quality Agreement, the provisions of this
Agreement shall prevail.

 

32

--------------------------------------------------------------------------------


 

13.21       Headings.  The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.

 

[Signature Page Follows]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized officer on the date below written.

 

 

INVERNESS MEDICAL INNOVATIONS, INC.

 

 

 

 

By:

  /s/ Paul T. Hempel

 

 

Name:

Paul T. Hempel

 

Title:

Secretary and General Counsel

 

 

 

 

INVERNESS MEDICAL JAPAN, LTD.

 

 

 

 

By:

  /s/ Paul T. Hempel

 

 

Name:

Paul T. Hempel

 

Title:

Representative Director

 

 

 

 

INVERNESS MEDICAL SWITZERLAND GmbH

 

 

 

 

By:

  /s/ Paul T. Hempel

 

 

Name:

Paul T. Hempel

 

Title:

Geschaeftsfuehrer

 

 

 

 

ABBOTT JAPAN CO., LTD.

 

 

 

 

By:

  /s/ Isao Ikeda

 

 

Name:

Isao Ikeda

 

Title:

Representative Director and Chairman of

 

 

the Board and President

 

 

 

 

ABBOTT LABORATORIES

 

 

 

 

By:

  /s/ Sean Murphy

 

 

Name:

Sean Murphy

 

Title:

Vice President, Global Licensing/New

 

 

Business Development

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Activities of Buyer

 

Manufacturing personnel

Finishing Equipment

Product Manufacturing

mQA

Supervisory personnel

Payroll and Employee Benefits

HR related matters

Communication of Product Changes (to Abbott Japan to communicate to regulatory
body since we hold the product license).

Intellectual Property

Clinical Programs

New product development

Ongoing Post-Market Surveillance

Communication with Regulatory Authorities on New Product Development

IQA for incoming materials

 

2

--------------------------------------------------------------------------------


 

Exhibit B

 

Manufacturing Support Services

 

Water/HVAC Services

Other Building Services (Cafeteria, Parking, Rest Rooms,
Maintenance/Housekeeping, Easements)

Environmental Safety and Health

Security

Medical/Nursing Services

Emergency Control Force

Manufacturing floorspace, including  Staging/Quarantine areas

Warehouse floorspace

Manufacturing Site License

Information Technology system related to costs accounting and quality

Solutions Prep Equipment

 

3

--------------------------------------------------------------------------------


 

Exhibit C

 

Transition Services

 

1. During the entire Term

 

Glassware Service

Regulatory Support

Cost Accounting Personnel – Matsudo

Processing of Purchase Orders

Receiving

Warehousing

Inventory control (cycle counting, disposing, etc.)

 

2. During the first 6 months of the Term

 

Planning

Manufacturing Support Personnel

 

4

--------------------------------------------------------------------------------


 

Exhibit D

 

Standard Labor and Overhead Cost and Standard Material Cost

 

 

 

 

 

Material

 

Labor

 

Overhead

 

Total Labor
& Overhead

 

Total Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7D2312

 

DETERMINE HIV-1/2 20TEST/KIT

 

****

 

****

 

****

 

****

 

****

 

7D2313

 

DETERMINE HIV-1/2 100TEST/KIT

 

****

 

****

 

****

 

****

 

****

 

7D2318

 

DETERMINE HIV-CHA 100TEST/KIT

 

****

 

****

 

****

 

****

 

****

 

7D2323

 

Dainascreen HIV-1/2 100TEST/KIT

 

****

 

****

 

****

 

****

 

****

 

7D2326

 

DETERMINE HIV-1/2 CE 20T/KIT

 

****

 

****

 

****

 

****

 

****

 

7D2327

 

DETERMINE HIV-1/2 CE 100T/KIT

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7D2513

 

DETERMINE HBSAG 100TEST/KIT

 

****

 

****

 

****

 

****

 

****

 

7D2523

 

Dainascreen HBSAG 2 100TEST/KIT

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7D2413

 

DETERMINE SYPHILIS 100TEST/KIT

 

****

 

****

 

****

 

****

 

****

 

7D2423

 

Dainascreen TPAB100TEST/KIT

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7D2211

 

CHASE BUFFER 100TEST/KIT

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7D2291

 

Dainascreen TPAB Diluent 15ML/KIT

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1B7501

 

Dainascreen HEMO 100TEST/KIT

 

****

 

****

 

****

 

****

 

****

 

1B7502

 

Dainascreen HEMO 1000TEST/KIT

 

****

 

****

 

****

 

****

 

****

 

 

--------------------------------------------------------------------------------

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

5

--------------------------------------------------------------------------------


 

1B7401

 

Dainascreen AUSAB 96TEST/KIT

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1B7450

 

Dainascreen Ausab Diluent 15ML/KIT

 

****

 

****

 

****

 

****

 

****

 

007D22-021

 

DETERMINE CAP TUB

 

****

 

****

 

****

 

****

 

****

 

007D22-031

 

DETERMINE LANCETS

 

****

 

****

 

****

 

****

 

****

 

007D22-051

 

DETERMINE PIPETTE

 

****

 

****

 

****

 

****

 

****

 

007D22-061

 

DETERMINE PIPET T

 

****

 

****

 

****

 

****

 

****

 

001B73070

 

SPX U-PLATE 10

 

****

 

****

 

****

 

****

 

****

 

001B73071

 

SPX U-PLATE 100

 

****

 

****

 

****

 

****

 

****

 

001B74030

 

SPX AUSAB DROPPER

 

****

 

****

 

****

 

****

 

****

 

001B75051

 

SAMPLING BOTTLE 100T

 

****

 

****

 

****

 

****

 

****

 

001B75052

 

SAMPLING BOTTLE 1000T

 

****

 

****

 

****

 

****

 

****

 

001B75053

 

SAMPLE BOTTLE ID1

 

****

 

****

 

****

 

****

 

****

 

001B75054

 

SAMPLE BOTTLE ID2

 

****

 

****

 

****

 

****

 

****

 

001B75055

 

SAMPLING BOTTLE 1000T Y

 

****

 

****

 

****

 

****

 

****

 

001B75059

 

SPX FOBT SMPL SHEET (1)

 

****

 

****

 

****

 

****

 

****

 

001B75060

 

SPX FOBT SMPL SHEET (2)

 

****

 

****

 

****

 

****

 

****

 

 

--------------------------------------------------------------------------------

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

6

--------------------------------------------------------------------------------


 

Exhibit E

 

Quality Agreement

 

See attached

 

7

--------------------------------------------------------------------------------


 

Abbott Diagnostics Division (ADD)

Operating Procedure

 

 

Document No:

DFP06.OEM001

Issue Date:

18 Feb 2004

Supersedes Date:

01 Aug 2003

Effective Date:

01 Apr 2004

Edition No:

002

 

 

Name:

OEM QUALITY AGREEMENT TEMPLATE

 

OEM Quality Agreements

 

Purpose

 

A Quality Agreement defines the roles and responsibilities between a supplier
and Abbott Laboratories in addressing the Quality Assurance requirements for the
outsourced activity.

 

This document describes Original Equipment Manufacturer (OEM) Quality
Agreements, which are Division Function Procedures (DFPs) that document
agreement between Abbott Diagnostics Division (ADD) and a specified OEM, in
order to

 

•      delineate quality responsibilities

•      assure product meets ADD specifications, and

•      assure product meets applicable government regulations and standards.

 

This document provides a template for OEM Quality Agreements.  As appropriate,
the responsible parties

 

•      extract the template portion of this DFP

•      populate it with the required information, and

•      rename it per specifications below.

 

Requirements

 

All OEM suppliers shall have a Quality Agreement with Abbott Laboratories.

 

Exceptions:  Excluded, but optional, are

 

•      distributors

•      suppliers of services that support manufacturing activities, and

•      suppliers of products included as part of the final/finished Abbott
product, such as

 

•         raw materials

•         commodities

•         components, or

•         off-the-shelf products.

 

--------------------------------------------------------------------------------

# - Indicates latest revision

 

Production

 

1

--------------------------------------------------------------------------------


 

Implementation Plan #

 

A divisional plan, approved by Quality Assurance, will address the
implementation of quality agreements for existing OEM suppliers.

 

Scope #

 

This document applies to OEM Quality Agreements only.

 

It applies to all ADD sites and Division functions with OEM suppliers.

 

Security caveat

 

This DFP may be shared with the OEM, or potential OEM, with whom the Quality
Agreement is being written.  Information in a draft or completed OEM Quality
Agreement is confidential and may only be shared with the specific OEM company.

 

Responsibility

 

ADD Division Quality Assurance is the owner of this document (DFP06.OEM001). 
Other functional areas required to be trained on this document, at a minimum,
include:

 

•      Supplier Quality/Purchased Materials Quality Assurance (PMQA)

•      Product Quality Assurance (PQA)

•      Research and Development Quality Assurance (R&D QA), and

•      Original Equipment Manufacturer (OEM) Operations.

 

Completed OEM Quality Agreement documents, DFP06.OEM002 and higher, are owned by
the functional group or individual who compiles the Agreement in conjunction
with the OEM.

 

Supporting documents #

 

The following documents support this procedure.

 

•      CRQS Policy A4-01  Quality Assurance Program for Contract Manufacturers
and Packagers

•      DFP05.002  Creating and Revising a Division QSM; Policy; Process; or OP

•      Form 04055  OEM Evaluation Checklist

•      Q06  Purchasing Policy

•      Q06.01  Supplier Evaluation Process

•      Q06.03  Original Equipment Manufacturer (OEM) Contract Review

•      Q06.04  Process for Commercializing Products Manufactured for or
Distributed by Abbott Diagnostics Division

•      Q06.04.001  OEM and Distribution Product Project Plan Procedure

 

2

--------------------------------------------------------------------------------


 

Content #

 

The table below lists the topics in this document.

 

Topic

 

See Page

 

OEM Quality Agreements

 

1

 

OEM Quality Agreements Template

 

6

 

 

General Ownership Items #

 

Below is a list of General Ownership Items to be addressed, where applicable, in
the OEM-specific DFP.  If an item is not applicable, the section should appear
in the Agreement identified as “not applicable.”

 

Number

 

Ownership Items - General

1

 

Quality Systems/GMP Attestation

2

 

Auditing and Monitoring

3

 

Third Party Inspection Notification

4

 

Product Requirements/ Specifications

5

 

Software detailed design specifications

6

 

Design History File (DHF)

7

 

Design Control/ Design Control Changes

8

 

Verification and Validation

9

 

Submission

10

 

Regulatory issues for countries in which product is distributed

11

 

Lot Number Assignment

12

 

Device History Record (DHR) - includes record retention requirements

13

 

Device Master Record (DMR) - includes record retention requirements

14

 

Labeling (content, claims, translations, specifications, packaging, printing,
inspection, etc. Includes promotional material)

15

 

Process and Material Control – Manufacturing Changes

16

 

Final product release, in-process, and raw material testing

17

 

Notification of nonconforming final product

18

 

Stability

19

 

Sample Retention

20

 

Storage and distribution

21

 

Shipping

22

 

Warranty

23

 

Customer certificate

24

 

Disposition of returned goods

25

 

Training

26

 

Adverse Experiences (Medical Device Reporting), Customer Support and Complaints

27

 

Customer Interventions- recalls

28

 

Other

 

3

--------------------------------------------------------------------------------


 

In Vitro Diagnostic Directive #

 

Below is a listing of Ownership Items specific to the In Vitro Diagnostic
Directive (IVDD) to be addressed, where applicable, in the OEM-specific DFP.  If
an item, or this section, is not applicable, it should appear in the Agreement
identified as “not applicable.”

 

Number

 

Ownership Items - IVDD

1

 

IVDD Certification

2

 

Labeling and language requirements per IVDD

3

 

Technical Files

4

 

Declaration of Conformity

5

 

Risk Analysis

6

 

Essential Requirements

7

 

Management of Notified Body review and approval

8

 

Legal Manufacturer Defined

9

 

Other

 

4

--------------------------------------------------------------------------------


 

Changes and Approvals

 

Initial approval and changes to OEM Quality Agreements require approval of both
companies.

 

Abbott and OEM approval consists of, minimally

 

•      ADD Quality Assurance and Regulatory Affairs management, and

•      authorized OEM management representative(s).

 

It is recommended that a Quality Assurance representative review completed OEM
Quality Agreements annually; however, the document may be updated as frequently
as is necessary to make certain that appropriate communication is maintained. 
In all cases, the time between consecutive reviews shall not exceed 3 years.

 

Changes to Appendix I of the completed Quality Agreement require Document Owner
approval only.

 

Completed OEM Quality Agreements may change for reasons such as:

 

•      Required Periodic Review by the Document Owner

•      New Requirements, as expressed in amendments to the ADD master OEM
Quality Agreement DFP (DFP06.OEM001)

•      Contractual Changes / Renewals

•      Product Realization Milestones (such as Product Launch)

•      Third Party or ADD Quality Audits

•      Quality History

•      Management Review

•      Product Change Control

•      Submission Updates

•      Project Plans (see Q06.04.001)

 

Note: Changes to items in this template could require changes to Appendix I of
Process Q06.03.

 

Template

 

The remainder of this document is the required template for OEM Quality
Agreements.

 

Completed OEM Quality Agreements should be formatted in accordance with
DFP05.002.

 

Important:  The DFP06.OEM002 through DFP06.OEM199 series of documents are
sequentially reserved for completed OEM Quality Agreements.

 

5

--------------------------------------------------------------------------------


 

OEM Quality Agreements Template

 

Executive Summary

 

[Input Executive Summary here. It serves as a high level overview of the ADD-OEM
partnership. The typical source of this information is from the company press
releases and/or the OEM Project Plan.]

 

OEM Approval Signature  #  name/title/date

 

Authorized signature below indicates Approval of the [enter OEM name here]
Quality Agreement.

 

6

--------------------------------------------------------------------------------


 

The recommended Purpose section is listed below:

 

Purpose #

 

A Quality Agreement is a document that defines the roles and responsibilities
between a supplier and Abbott Laboratories in addressing the Quality Assurance
requirements for the outsourced activity.

 

This document is the Original Equipment Manufacturer (OEM) Quality Agreement
between Abbott Diagnostics Division (ADD) and [enter OEM name here].  It serves
to

 

•      delineate quality responsibilities

•      assure product meets ADD specifications, and

•      assure product meets applicable government regulations and standards.

 

Information in a draft or completed OEM Quality Agreement is confidential and
may only be shared with [enter OEM name here].

 

Caution: This document

 

•      is not a restatement nor a compilation of all of the applicable
regulations, global expectations and requirements; but is a listing of the
responsibility for key specific quality requirements outlined in the agreement
between the two companies.

•      does not modify, amend, or thereby affect the terms and conditions set
forth in the approved contract.

 

The recommended Scope section is listed below:

 

Scope

 

The scope of this document is only for  [enter OEM name here] products under
contractual agreement with Abbott.

 

7

--------------------------------------------------------------------------------


 

The required Responsibility section is listed below:

 

Responsibility #

 

The owner of this document is [fill in appropriate Abbott functional group or
individual who compiles this agreement].

 

The required Supporting documents section is listed below:

 

Supporting documents  #

 

The following documents support this procedure.

 

[list the supporting documents (using bullet text) for the OEM-specific quality
agreement or “not applicable”, as appropriate.]

 

The required Content section is listed below:

 

Content  #

 

The table below lists the topics in this document. [* fill in page numbers from
OEM-specific DFP quality agreement]

 

Topic

 

See Page

 

Changes and Approval

 

*

 

Quality Agreement Overview

 

*

 

Ownership Items - General

 

*

 

Ownership Items - In Vitro Diagnostic Directive (IVDD)

 

*

 

Definitions

 

*

 

Appendix I: Key Contacts Matrix

 

*

 

 

[Note:  An actual quality agreement document will begin with an “Overview”
(Infomapping “map title”), which will contain the following sections
(Infomapping “block titles”):

 

•      Executive Summary

•      OEM Approval Signature

•      Purpose

•      Scope

•      Responsibility

•      Supporting documents

•      Content

•      General

•      In Vitro Diagnostic Directive

 

Do not repeat this Note in the OEM-specific DFP quality agreement.]

 

8

--------------------------------------------------------------------------------


 

General #

 

Below is a list of General Ownership Items to be addressed within the agreement.

 

Number

 

Ownership Items - General

1

 

Quality Systems/GMP Attestation

2

 

Auditing and Monitoring

3

 

Third Party Inspection Notification

4

 

Product Requirements/ Specifications

5

 

Software detailed design specifications

6

 

Design History File (DHF)

7

 

Design Control/ Design Control Changes

8

 

Verification and Validation

9

 

Submission

10

 

Regulatory issues for countries in which product is distributed

11

 

Lot Number Assignment

12

 

Device History Record (DHR) - includes record retention requirements

13

 

Device Master Record (DMR) - includes record retention requirements

14

 

Labeling (content, claims, translations, specifications, packaging, printing,
inspection, etc. Includes promotional material)

15

 

Process and Material Control – Manufacturing Changes

16

 

Final product release, in-process, and raw material testing

17

 

Notification of nonconforming final product

18

 

Stability

19

 

Sample Retention

20

 

Storage and distribution

21

 

Shipping

22

 

Warranty

23

 

Customer certificate

24

 

Disposition of returned goods

25

 

Training

26

 

Adverse Experiences (Medical Device Reporting), Customer Support and Complaints

27

 

Customer Interventions- recalls

28

 

Other

 

9

--------------------------------------------------------------------------------


 

In Vitro Diagnostic Directive #

 

Below is a list of Ownership Items specific to the In Vitro Diagnostic Directive
(IVDD) to be addressed within the agreement.

 

Number

 

Ownership Items - IVDD

1

 

IVDD Certification

2

 

Labeling and language requirements per IVDD

3

 

Technical Files

4

 

Declaration of Conformity

5

 

Risk Analysis

6

 

Essential Requirements

7

 

Management of Notified Body review and approval

8

 

Legal Manufacturer Defined

9

 

Other

 

10

--------------------------------------------------------------------------------


 

The required Changes and Approval section is listed below:

 

Changes and Approval  #

 

Initial approval and changes to OEM Quality Agreements require approval of both
companies.

 

Abbott and OEM approval consists of, minimally

 

•      ADD Quality Assurance and Regulatory Affairs management, and

•      authorized OEM management representative(s).

 

Note:  Abbott approval is electronic.

 

11

--------------------------------------------------------------------------------


 

The required Quality Agreement Overview section is listed below:

 

Agreement Type  #

 

[Briefly describe the the agreement type and overview.  The typical source of
this information is the contract and/or the OEM Project Plan.

 

Topics for consideration include:

 

•       Category of agreement.  Examples include:

 

•         distribution-only

•         contract manufacturing

•         co-development

 

•       Primary complaint handling responsibility.

•       Legal manufacturer and primary company name on the product(s).]

 

12

--------------------------------------------------------------------------------


 

The required Ownership Items - General section is listed below:

 

#

 

The following paragraphs identify the owner of specific tasks, and provide a
brief explanation of the responsibility.

 

Quality Systems/GMP Attestation

 

[Describe which company shall be designated the FDA Approved Facility. 
Manufacturing shall be conducted in accordance with all applicable laws, rules,
regulations and regulatory approvals including Quality System Regulations (QSR),
utilizing a quality control program consistent with the QSR and other governing
laws or regulations, such as ISO-9001.

 

The owner of the Approved Facility must notify the other company of any plans to
relocate the Approved Facility at least 60 days prior to relocation.  This
notification is to be followed with a confirming document issued on the date of
relocation.  Relocation may be grounds for re-qualifying the OEM supplier.]

 

Auditing and Monitoring

 

[Describe:

 

•      whether [enter OEM name here]shall obtain “Approved”, or other ADD
supplier status rating (Certified, Conditional, Restricted, Inactive, or
Disapproved).

•      if it is specified that Abbott shall accept only product which was
manufactured at a facility that has passed an Abbott Supplier Quality audit.

•      if Abbott shall be entitled to perform an annual audit or additional
audits due to facility relocation, compliance follow-up, or FDA request. 
Explain that prior written notice is required and that audits are performed
during normal business hours.

•      if [enter OEM name here] can audit Abbott facilities and define the
scope.]

 

Third Party Inspection Notification and Sharing of Findings

 

[Describe:

 

•      if [enter OEM name here]must notify Abbott of any action by the FDA in
regard to the products or facilities covered in the agreement.

•      if [enter OEM name here] is audited or inspected by some specified third
party such as FDA or ISO, does Abbott want [enter OEM name here] to

•            send a copy of the audit report/findings?

•            notify Abbott if the audit/inspection causes follow-on actions?

•            notify Abbott when such audits or inspections are taking place?]

 

13

--------------------------------------------------------------------------------


 

Product Requirements/ Specifications

 

[Describe which company has responsibility.

 

Additional topics for consideration:

 

•      Product, testing, and manufacturing specification development

•      Document issuance, distribution, approval, and retention

•      Change control, including communication between companies]

 

Software detailed design specifications (if applicable)

 

[Describe which company has responsibility.

 

Additional topics for consideration:

 

•      Specification development and validation

•      Document issuance, distribution, approval, and retention

•      Change control, including communication between companies]

 

Design History File (DHF)

 

[Describe which company has responsibility.

 

Additional topics for consideration:

 

•      Product, testing, and manufacturing specification development

•      Document issuance, distribution, approval, and retention

•      Change control, including communication between companies]

 

Design Control/ Design Control Changes

 

[Describe which company has responsibility.

 

If OEM, describe whether [enter OEM name here] shall notify Abbott of changes as
described in the Process and Material Control-Manufacturing Changes section.

 

Additional topics for consideration:

 

•      Product, testing, and manufacturing specification development

•      Document issuance, distribution, approval, and retention

•      Change control, including communication between companies]

 

14

--------------------------------------------------------------------------------


 

Verification and Validation

 

[Describe which company has responsibility for:

 

•      creating the Validation Master Plan

•      determining how it is to be approved, and

•      deciding where copies of it are to be retained.

 

Additional topics for consideration:

 

•      Process, product, software, environmental monitoring, equipment,
facility, and test method

•      Change control, including communication between companies]

 

Submission

 

[Describe which company has responsibility and ownership of any licenses,
clearances, patents, and registrations.  Identify the company responsible for
any required filings (and fees) for licenses, clearances, patents, and
registrations.

 

Note:  It may be appropriate to reference the contract and use this paragraph
for any explicit clarifications.

 

Additional topics for consideration:

 

•      Deficiency letters and responses

•      Periodic reviews and reports]

 

Regulatory issues for countries in which product is distributed #

 

[Describe which company has responsibility to comply with regulatory
requirements of destination countries.]

 

Additional topic for consideration:

 

•      If product is currently licensed in Canada or will be licensed in Canada,
describe which company is the legal manufacturer.

 

15

--------------------------------------------------------------------------------


 

Lot Number Assignment

 

[Describe which company has responsibility.

 

Additional topics for consideration:

 

•      Issuance, distribution, and approval

•      Product list number, lot number, and expiration date format

•      Retention of on-line retrieval and traceability capability (e.g. how long
is it kept, where is it kept, turn-around time to retrieve data)

•       What happens to lot number assignment data when it “ages” off the
supplier’s management information systems]

 

Device History Record (DHR)

 

[Describe which company has responsibility.

 

Additional topics for consideration:

 

•      Content

•      Suitability of electronic records - if electronic refer to applicable
electronic recordkeeping requirements

•      Review, approval, retention]

 

Device Master Record (DMR)

 

[Describe which company has responsibility for the compilation of records
containing the procedures and specifications for a finished device.]

 

16

--------------------------------------------------------------------------------


 

Labeling

 

[Labeling includes content, claims, translations, specifications, printing,
inspection, etc. (including promotional material).

 

Describe:

•      if the outside packaging labeling will have [enter OEM name here] trade
dress with “Distributed by Abbott” or other labeling.

•      if the outside labeling is to include regulatory compliance labels, such
as CE mark or Nationally Recognized Test Laboratory (NRTL) designations.

•      on-the-device label requirements. (per applicable FDA and other
regulations)

•      approval and retention process of all labeling.

•      the process for promotional material review and approval.

•      that Abbott must approve any and all label changes if the label
responsibility is shared.

•       whether Abbott ADD Labeling Control functional expertise will be
utilized on behalf of the OEM supplier.]

 

17

--------------------------------------------------------------------------------


 

Process and Material Control – Manufacturing Changes  #

 

[Enter OEM name here] shall notify Abbott, in advance, of any changes in its
manufacturing process which could potentially affect the safety or efficacy, or
materially affect the fit, form or function of the products. This includes any
changes that affect

•      written quality plans for production

•      written quality procedures, as well as

•      changes outside the validated level or procedure in manufacturing

•         procedures

•         component, part, or raw material suppliers

•         manufacturing sites, or

•         batch sizes.

 

Upon the request of Abbott, [enter OEM name here] shall provide to Abbott,
representative samples of changed products in reasonable quantities to analyze
in advance.

 

[Identify the functional group at Abbott to notify for planned changes.  [Enter
appropriate Abbott department/area.]  The change notification and any applicable
data will be stored by [enter appropriate Abbott department/area.]

 

Important:  In addition to change notification, when the OEM is a contract
manufacturer for Abbott, the following may apply:

 

[Enter OEM name here] shall obtain a quality approval from [enter appropriate
Abbott quality department/area here] when

 

•      a correction involving rework of critical components or finished kits was
used to ensure conformity of the material/ product, or

•      a status of accept-for-use (or similar use-as-is status) is assigned for
nonconforming deviating material/ product.

 

Additional topics for consideration:

•      Reworking

•      Batch adjustments

•      Calibration monitoring and preventive maintenance

•      Supplier evaluation

•      Environmental monitoring and results]

 

18

--------------------------------------------------------------------------------


 

Final product release, in-process, and raw material testing  #

 

[Describe which company performs which type of testing in accordance with its
quality control program.]  Test data and/ or performance specifications must
exist in order to make an independent determination that products are safe and
effective for their intended use.

 

Shipment of products from [enter OEM name here] to Abbott shall be accompanied
by a certificate of analysis or compliance from [enter OEM name here] Quality
Assurance department, indicating the final release values, acceptance ranges,
and that the products have passed all the quality control parameters developed
by [enter OEM name here].

 

[Enter OEM name here] will inform Abbott Product Quality when new lots of the
OEM product is significantly different from the previous lot sent to the
customer.  Abbott Product Quality determines if the new lot is different to the
extent that customers may have to recalibrate and/or re-establish assay control
ranges and/ or change patient ranges.  Abbott Product Quality reserves the right
to communicate this significant lot-to-lot difference to the customer.

 

[Additional topics for consideration:

 

•      Use of currrent specifications

•      Sampling plans

•      Use of current test methods

•      Laboratory reference standards (assay standardization)

•      Out of specification procedures

•      Test records and document retention]

 

Notification of nonconforming final product

 

[Describe the process for product nonconformance notification in the following
manner:]

1.     [Enter OEM name here] shall notify Abbott of any material design or
manufacturing problems.

2.     [Enter OEM name here] shall notify Abbott as soon as practicable and no
later than X business days after the discovery of any batch failure that could
result in [enter OEM name here] inability to meet Abbott’s requested delivery
dates.

3.     [Enter OEM name here] shall notify Abbott as soon as practicable and no
later than X business days after the discovery of any failure of a released
batch of products distributed to Abbott.

 

19

--------------------------------------------------------------------------------


 

Important:

•      The functional group at Abbott to notify is the [enter appropriate Abbott
department].

•      The change notification and any applicable data will be stored by the
[enter appropriate Abbott department/area].

 

Stability

 

[Describe:

•      the expected shelf life as “at least _XX__ months from the date of
shipment”.

•      which company will have responsibility for performing additional real
time stability studies on production lots, and

•      who has responsibility for conducting “on-market” stability testing
yearly on production lots following Standard Operating Procedures (SOPs) for
on-market stability.

 

Additional topics for consideration:

•      Stability procedure, protocol, and specifications

•      Stability trend analysis

•      Out of specification procedures]

 

Sample retention

 

[Describe:

•      which company shall retain a sufficient quantity of each batch of the
products to allow investigation of complaints and confirmation of product shelf
life.

•      which company shall maintain file samples of each batch of product in a
suitable storage facility beyond expiration date or as may be required by law,
regulation, or rule.

•      the amount of time that samples must be retained.]

 

Storage and distribution

 

[Describe:

•      which company has the responsibility for establishing storage and
shipping conditions.

•      if storage and distribution of kits shall be shared by both companies.

•       if the supplier may “drop ship” product or replacement parts directly to
a final customer or to downstream product distributors.

Example:  An example of a distribution-only agreement would state: “For purposes
of the agreement, [enter OEM name here] will distribute product to Abbott while
Abbott will distribute product to customers.”

 

Additional topic for consideration:  Packaging instructions]

 

20

--------------------------------------------------------------------------------


 

Shipping

 

[Describe who has responsibility for making sure that the products are suitably
packed for shipment in standard containers.]

 

Warranty

 

[Describe or reference the warranty statement found in the signed contract].

 

Customer certificate

 

[Describe which company shall provide all certificates for products.]

 

Disposition of returned goods

 

[Describe the terms and conditions for returning nonconforming product.

 

Example:  If inspection results confirm that the products do not conform with
the warranty, and the nonconformance did not arise from misuse, mishandling,
improper storage, neglect, modification or unusual chemical or physical stress
after delivery to the carrier, Abbott shall return the products to [enter OEM
name here at] [enter OEM name here] expense.

 

Additional topics for consideration:

 

•      Returned goods procedure

•      Inspection, redressing, and restocking

•      Destruction

•      Evaluation and assessment for potential complaints or CAPA

•      Requirements for trending and for notification of trend results

•       What to do if the returned good may have been involved in an adverse
event, such as MDR, customer complaint, or recall]

 

Training

 

[Describe the responsibilities for training internal personnel as well as
customers.

 

Additional topic for consideration:

 

•      Promotional material]

 

21

--------------------------------------------------------------------------------


 

Adverse Experiences (Medical Device Reporting), Customer Support and Complaints 
#

 

[Describe:

•      how any adverse experience information obtained by either company shall
be communicated and reported.

•      which functional group at Abbott is appropriate to notify.

•      in detail, the overall process of customer complaint handling.

 

Important:  Include which company’s toll-free number is the primary complaint
handling number.

 

•      who is responsible for which types of complaints.

•      which company deals directly with customers or FDA over which types of
complaints.

•      who has the responsibilities for

•         complaint files.

•         complaint investigation and closure using structured problem solving
techniques to obtain root cause.

•         regulatory agency reporting.

•         tracking and trending.

 

•      whether the OEM shall provide Abbott reasonable access to customer
complaint evaluations for the products in the agreement.

 

Additional topic for consideration:

 

•      Based on the distribution plan, are there other standards that need to be
referenced, such as:

•            EU Vigilance

•            Standards of Japan

•            Standards of Canada

•            Other Standards]

 

22

--------------------------------------------------------------------------------


 

Customer Interventions- recalls

 

[Describe:

•      the responsibilities to implement any required recall, field correction
or field report.

 

Important:  List the functional group at Abbott to notify.

 

•      who will make all contacts with the FDA.

•      who shall be responsible for coordinating all activities in connection
with the recall.

•       who is responsible for maintaining a customer database sufficient to
permit timely notifications.]

 

Other

 

[In this section, include any other quality, regulatory, or compliance items
that did not fit in the above categories.]

 

23

--------------------------------------------------------------------------------


 

The required Ownership Items - IVDD section is listed below:

 

IVDD Certification #

 

[If applicable, describe which company is responsible for this aspect of ISO
certification for IVDD.]

 

Labeling and language requirements per IVDD

 

[If applicable, describe which company is responsible for this aspect of ISO
certification for IVDD.]

 

Technical Files

 

[If applicable, describe which company is responsible for this aspect of ISO
certification for IVDD.]

 

Declaration of Conformity

 

[If applicable, describe which company is responsible for this aspect of ISO
certification for IVDD.]

 

Risk Analysis

 

[If applicable, describe which company is responsible for this aspect of ISO
certification for IVDD.]

 

Essential Requirements

 

[If applicable, describe which company is responsible for this aspect of ISO
certification for IVDD.]

 

Management of Notified Body review and approval

 

[If applicable, describe which company is responsible for this aspect of ISO
certification for IVDD.]

 

Legal Manufacturer Defined

 

[If applicable, describe which company is responsible for this aspect of ISO
certification for IVDD.]

 

24

--------------------------------------------------------------------------------


 

The required Definitions section is listed below:

 

Agreement  #

 

The contract between the two companies.

 

In Vitro Diagnostic Device (IVD)

 

Any medical device which is a

 

•      reagent,

•      reagent product,

•      calibrator,

•      control material,

•      kit,

•      instrument,

•      apparatus,

•      equipment, or

•      system, whether used alone or in combination, intended by the
manufacturer to be used in vitro for the examination of specimens, including
blood and tissue donations, derived from the human body, solely or principally
for the purpose of providing information:

 

•      concerning a physiological or pathological state,

•      concerning a congenital abnormality,

•      to determine the safety and compatibility with potential recipients, or

•      to monitor therapeutic measures.

 

In Vitro Diagnostic Directive (IVDD)

 

The European Community legislation that establishes regulations of in vitro
diagnostic medical devices.

 

Original Equipment Manufacturer (OEM)

 

Supplier which produces a finished in vitro diagnostic device for distribution
by ADD when ADD is the legal manufacturer or when ADD appears on the device
label.  OEM production requires the performance of design, development and
manufacture, either wholly or in part.

 

Exclusion:  An OEM does not include manufacturers of components or accessories
of in vitro devices

 

25

--------------------------------------------------------------------------------


 

The required Appendix I: Key Contacts Matrix section is listed below:

 

Note:  Only Document Owner approval is required to change this Appendix.

 

Abbott list numbers and commodity numbers

 

[Include the applicable final product list numbers here.]

 

 

 

[Insert the appropriate functional areas and names, phone numbers, and e-mail
addresses in the tables.]

 

KEY CONTACTS  @  ABBOTT LABORATORIES

 

Functional Area

 

Name

 

Phone Number

 

E-mail Address

 

Purchased Materials Quality Assurance

 

 

 

 

 

 

 

Product Quality Assurance

 

 

 

 

 

 

 

OEM Operations

 

 

 

 

 

 

 

Demand Management

 

 

 

 

 

 

 

Corporate Purchasing

 

 

 

 

 

 

 

Division Quality

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KEY CONTACTS  @  [enter OEM name here]

 

Functional Area

 

Name

 

Phone Number

 

E-mail Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

End of Document

 

26

--------------------------------------------------------------------------------


 

Exhibit F

 

Final Transition Services

 

 

 

 

 

 

 

 

 

 

 

(Yen)

 

 

 

 

 

 

 

(Yen)

 

(Yen)

 

Monthly

 

 

 

Headcount

 

Monthly

 

Hourly

 

Monthly

 

Charge

 

 

 

Equivalents

 

House

 

Charge

 

Charge

 

w/Mark-up

 

Monthly Flat Fee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cost Accounting Personnel – Matsudo

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchasing/Supply Chain Management

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

Material Handling:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Receiving

 

 

 

 

 

 

 

 

 

 

 

Warehousing                                        }

 

****

 

****

 

****

 

****

 

****

 

Inventory control

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Complaint Handling

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

Product Safety

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****

 

 

 

 

 

****

 

****

 

 

As Used:

 

 

Regulatory Support

 

 

}

 

Charged base don actual hours incurred at a rate of Yen **** plus The ****%
mark-up.

Chase Buffer Fill/Label

 

 

General Description of Services:

 

Cost Accounting – General financial support as currently provided for the
product line. Activities include:

 

•      Monthly actual closing

•      Monthly actual reporting

•      Cycle counting / physical inventory

•      Ad hoc financial support

•      Semi-annual planning/budgeting

 

--------------------------------------------------------------------------------

 

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

8

--------------------------------------------------------------------------------


 

Purchasing/Supply Chain Management – Planning and procuring material for
manufacturing. Activities include:

 

•      Inventory planning to support manufacturing schedule

•      General Purchasing Administration

•      Issuing purchase orders

•      Receiving Invoices and entering receipts into BPCS

•      Purchase Specification/Contracting/Vendor Approval

•      Purchasing management

 

•      Warehousing/Receiving

•      Material/Commodity Receiving and inspection

•      BPCS entry

 

Material Handling  -

 

•      Key material receiving

•      Inspection for shipment damage/claim processing

•      Movement of receipts into appropriate storage area

•      Logging receipts into BPCS system

•      Raw material labeling and general stock control

 

Complaint Handling – reviewing world-wide level II complaint detail and
characterizing data for trending and analysis.

 

Product Safety for MAH – Good Vigilance Practice primarily involving post market
surveillance for the Japanese market (external CAPA). Activities include:

 

•      Data collection and analysis

•      Approving labeling and product inserts

•      Issuing Customer Letters

•      Approving promotional materials

•      Risk Evaluation

•      CAPA ORB – Provide monthly statement

 

9

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

Adjusted Price per Unit

 

Adjusted Price per Unit is calculated as follows:

 

Amounts provided in Columns “A” and “B” represent Seller’s standard cost per
unit per the BPCS System in Matsudo, Japan as of December 1, 2004

 

Column “C” is adjusted annually for the CPI and becomes the Adjusted Price Per
Unit then in effect

 

All Costs Are Per Test in Yen

 

 

 

 

 

 

 

“B”

 

“C”

 

 

 

 

 

“A”

 

Rare

 

Cost

 

 

 

 

 

Total

 

Reagent

 

w/o Rare

 

 

 

 

 

Cost

 

Cost

 

Reagent

 

 

 

 

 

 

 

 

 

 

 

7D2312

 

DETERMINE HIV-1/2 20TEST/KIT

 

****

 

****

 

****

 

7D2313

 

DETERMINE HIV-1/2 100TEST/KIT

 

****

 

****

 

****

 

7D2318

 

DETERMINE HIV-CHA 100TEST/KIT

 

****

 

****

 

****

 

7D2323

 

DAINASCREEN HIV-1/2 100TEST//KIT

 

****

 

****

 

****

 

7D2326

 

DETERMINE HIV-1/2 CE 20T/KIT

 

****

 

****

 

****

 

7D2327

 

DETERMINE HIV-1/2 CE 100T/KIT

 

****

 

****

 

****

 

 

--------------------------------------------------------------------------------

 

**** REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 
THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

10

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

Product Specifications

 

****

 

--------------------------------------------------------------------------------

 

**** REPRESENTS 24 PAGES OF TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.  THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

11

--------------------------------------------------------------------------------